EXHIBIT 10.27
 
EXECUTION VERSION
 
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
 
DATED AS OF
OCTOBER 6, 2009
 
AMONG
 
AURORA OIL & GAS CORPORATION,
AS BORROWER, A DEBTOR AND DEBTOR-IN-POSSESSION,
 
HUDSON PIPELINE & PROCESSING CO., LLC,
AS A GUARANTOR, A DEBTOR AND DEBTOR-IN-POSSESSION,
 
BNP PARIBAS,
AS ADMINISTRATIVE AGENT AND ISSUING BANK,
 
AND
 
THE LENDERS PARTY HERETO
 
SOLE LEAD ARRANGER AND SOLE BOOKRUNNER
 
BNP PARIBAS

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I
 
Definitions and Accounting Matters
    2  
Section 1.01
Terms Defined Above
    2  
Section 1.02
Certain Defined Terms
    2  
Section 1.03
Types of Loans and Borrowings
    23  
Section 1.04
Terms Generally; Rules of Construction
    23      
ARTICLE II
 
The Credits
    24  
Section 2.01
Commitments
    24  
Section 2.02
Loans and Borrowings
    24  
Section 2.03
Requests for Borrowings
    25  
Section 2.04
Interest Elections
    26  
Section 2.05
Funding of Borrowings
    27  
Section 2.06
Termination and Reduction of Aggregate Commitments
    27  
Section 2.07
Use of Proceeds
    28  
Section 2.08
Letters of Credit
    28            
ARTICLE III
       
Payments of Principal and Interest; Prepayments; Fees
    32  
Section 3.01
Repayment of Loans
    32  
Section 3.02
Interest
    33  
Section 3.03
Alternate Rate of Interest
    33  
Section 3.04
Prepayments
    34  
Section 3.05
Fees
    35      
ARTICLE IV
 
Payments; Pro Rata Treatment; Sharing of Payments
    36  
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Payments.
    36  
Section 4.02
Presumption of Payment by the Borrower
    37  
Section 4.03
Certain Deductions by the Administrative Agent
    38  
Section 4.04
Disposition of Proceeds
    38      
ARTICLE V
 
Increased Costs; Break Funding Payments; Taxes
    38  
Section 5.01
Increased Costs.
    38  
Section 5.02
Break Funding Payments
    39  
Section 5.03
Taxes
    40  
Section 5.04
Mitigation Obligations
    40      
ARTICLE VI
 
Conditions Precedent
    41  
Section 6.01
Effective Date
    41  
Section 6.02
Each Credit Event
    43  


 
i

--------------------------------------------------------------------------------

 


ARTICLE VII
 
Representations and Warranties
    44  
Section 7.01
Organization; Powers
    44  
Section 7.02
Authority; Enforceability
    45  
Section 7.03
Approvals; No Conflicts
    45  
Section 7.04
Financial Condition; No Material Adverse Change
    45  
Section 7.05
Litigation
    46  
Section 7.06
Environmental Matters
    46  
Section 7.07
Compliance with the Laws; No Defaults
    47  
Section 7.08
Investment Company Act
    47  
Section 7.09
Taxes
    47  
Section 7.10
ERISA
    47  
Section 7.11
Disclosure; No Material Misstatements
    48  
Section 7.12
Insurance
    49  
Section 7.13
[Reserved]
    49  
Section 7.14
Subsidiaries
    49  
Section 7.15
Location of Business and Offices
    49  
Section 7.16
Properties; Titles, Etc.
    49  
Section 7.17
Maintenance of Properties
    50  
Section 7.18
Gas Imbalances, Prepayments
    50  
Section 7.19
Marketing of Production
    51  
Section 7.20
Swap Agreements
    51  
Section 7.21
Use of Loans and Letters of Credit
    51  
Section 7.22
Investments
    51  
Section 7.23
Collateral Documents; Nature of Obligations
    51  
Section 7.24
Broker’s Fees
    52  
Section 7.25
Representations and Warranties from Other Loan Documents
    52  
Section 7.26
Agreed Budget
    52  
Section 7.27
Financing Orders
    52      
ARTICLE VIII
 
Affirmative Covenants
    52  
Section 8.01
Monthly Operating Reports; Other Information
    52  
Section 8.02
Notices of Material Events
    55  
Section 8.03
Existence; Conduct of Business
    56  
Section 8.04
Payment of Obligations
    56  
Section 8.05
Performance of Obligations under Loan Documents
    56  
Section 8.06
Operation and Maintenance of Properties
    56  
Section 8.07
Insurance
    57  
Section 8.08
Books and Records; Inspection Rights
    57  
Section 8.09
Compliance with Laws
    57  
Section 8.10
Environmental Matters
    58  
Section 8.11
Agreement to Deliver Security Instruments
    58  
Section 8.12
Further Assurances
    59  
Section 8.13
Deposit Accounts
    59  
Section 8.14
Title Information
    59  
Section 8.15
Additional Guarantors
    59  
Section 8.16
ERISA Compliance
    60  
Section 8.17
Marketing Activities
    60  
Section 8.18
Compliance with Financing Orders
    60  


 
ii

--------------------------------------------------------------------------------

 


Section 8.19
Retention of Financial Advisor; Executives
    61  
Section 8.20
Bankruptcy Cases Related Matters and Deadlines
    61      
ARTICLE IX
 
Negative Covenants
    61  
Section 9.01
[Reserved]
    61  
Section 9.02
Debt
    61  
Section 9.03
Liens
    62  
Section 9.04
Dividends and Distributions
    62  
Section 9.05
Investments, Loans and Advances
    62  
Section 9.06
Nature of Business; International Operations
    63  
Section 9.07
Limitation on Leases
    64  
Section 9.08
Proceeds of Notes
    64  
Section 9.09
ERISA Compliance
    64  
Section 9.10
Disposition or Discount of Receivables
    65  
Section 9.11
Mergers, Etc
    65  
Section 9.12
Disposition of Properties
    65  
Section 9.13
Environmental Matters
    66  
Section 9.14
Transactions with Affiliates
    66  
Section 9.15
Subsidiaries
    66  
Section 9.16
Negative Pledge Agreements; Dividend Restrictions
    66  
Section 9.17
Prohibited Contracts
    66  
Section 9.18
Swap Agreements
    67  
Section 9.19
Transactions Affecting Collateral or Indebtedness
    67  
Section 9.20
Capital Expenditures
    67  
Section 9.21
Amendment and Prepayment of Other Debt
    67  
Section 9.22
Organization Documents; Fiscal Year
    67  
Section 9.23
Sale and Leaseback Transactions
    67  
Section 9.24
Deposit Accounts
    67  
Section 9.25
Compliance with Agreed Budget
    67  
Section 9.26
Chapter 11 Claims
    68  
Section 9.27
Revision of Orders; Applications to Bankruptcy Court
    68      
ARTICLE X
 
Events of Default; Remedies
    68  
Section 10.01
Events of Default
    68  
Section 10.02
Remedies
    72  
Section 10.03
Application of Funds
    73  
Section 10.04
Certain Bankruptcy Matters
    74      
ARTICLE XI
 
The Agents
    75  
Section 11.01
Appointment; Powers
    75  
Section 11.02
Duties and Obligations of Administrative Agent
    76  
Section 11.03
Action by Administrative Agent
    76  
Section 11.04
Reliance by Administrative Agent
    77  
Section 11.05
Subagents
    77  
Section 11.06
Resignation or Removal of Administrative Agent
    77  
Section 11.07
Agents as Lenders
    78  
Section 11.08
No Reliance
    78  
Section 11.09
Administrative Agent May File Proofs of Claim
    79  


 
iii

--------------------------------------------------------------------------------

 
 
Section 11.10
Authority of Administrative Agent to Release Collateral and Liens
    79  
Section 11.11
The Arranger and other Agents
    79      
ARTICLE XII
 
Releases
    80  
Section 12.01
Release
    80  
Section 12.02
Covenant Not to Sue
    81  
Section 12.03
No Admission
    82      
ARTICLE XIII
 
Miscellaneous
    82  
Section 13.01
Notices
    82  
Section 13.02
Waivers; Amendments
    83  
Section 13.03
Expenses, Indemnity; Damage Waiver
    84  
Section 13.04
Successors and Assigns
    86  
Section 13.05
Survival; Revival; Reinstatement
    89  
Section 13.06
Counterparts; Integration; Effectiveness
    89  
Section 13.07
Severability
    90  
Section 13.08
Right of Setoff
    90  
Section 13.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
    90  
Section 13.10
Headings
    91  
Section 13.11
Confidentiality
    92  
Section 13.12
Interest Rate Limitation
    92  
Section 13.13
EXCULPATION PROVISIONS
    93  
Section 13.14
[Reserved]
    93  
Section 13.15
No Third Party Beneficiaries
    94  
Section 13.16
USA Patriot Act Notice
    94  
Section 13.17
No Advisory or Fiduciary Responsibility
    94  
Section 13.18
Time is of the Essence
    95  
Section 13.19
No Personal Liability of Directors, Officers, Employees and Stockholders
    95  


 
iv

--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES
 
Annex I
List of Commitments
   
Exhibit A
Form of Note
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Interest Election Request
Exhibit D
Form of Compliance Certificate
Exhibit E-1
Security Instruments
Exhibit E-2
Form of Debtor-In-Possession Guaranty and Collateral Agreement
Exhibit F
Form of Assignment and Assumption
Exhibit G
Interim Order
Exhibit H
Agreed Budget
   
Schedule 7.05
Litigation
Schedule 7.06
Environmental Matters
Schedule 7.14
Subsidiaries and Partnerships
Schedule 7.18
Gas Imbalances
Schedule 7.19
Marketing Contracts
Schedule 7.20
Existing Swap Agreements
Schedule 8.13
Existing Accounts
Schedule 9.02
Debt
Schedule 9.03
Liens
Schedule 9.05
Investments
Schedule 9.17
Exceptions to Prohibited Contracts


 
v

--------------------------------------------------------------------------------

 

THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of October 6, 2009, is
among: Aurora Oil & Gas Corporation, debtor and debtor-in-possession, a
corporation duly formed and existing under the laws of the State of Utah (the
“Borrower”); Hudson Pipeline & Processing Co., LLC, debtor and
debtor-in-possession, a limited liability company duly formed and existing under
the laws of the State of Michigan (“HPPC” or, a “Guarantor”); each of the
lenders from time to time party hereto, (collectively, the “Lenders” and
individually, a “Lender”); and BNP Paribas, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”) and Issuing Bank.
 
RECITALS
 
WHEREAS, on July 12, 2009 (the “Petition Date”), the Borrower and HPPC each
filed a voluntary petition with the Bankruptcy Court thereby initiating cases
under Chapter 11 of the Bankruptcy Code (collectively, the “Bankruptcy Cases”
and, individually, a “Bankruptcy Case”).
 
WHEREAS, each of the Borrower and HPPC has continued in the possession of its
assets and in the management of its business as a debtor-in-possession pursuant
to Sections 1107 and 1108 of the Bankruptcy Code.
 
WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a working capital revolving facility in an amount not to exceed
$3,000,000.00, which extensions of credit the Borrower will use for the purposes
described herein.
 
WHEREAS, to provide security for the repayment of the loans made available
pursuant hereto and payment of the other obligations of the Borrower and the
other Loan Parties under the Loan Documents, the Borrower and the other Loan
Parties have agreed to provide the Administrative Agent and the Lenders with the
following:
 
(a)           a perfected first priority Lien, pursuant to Section 364(c)(2) of
the Bankruptcy Code, on all Property of the Borrower and the other Loan Parties
which was unencumbered by any Lien as of the Petition Date (other than Avoidance
Actions and any proceeds or property recovered in respect of such Avoidance
Actions);
 
(b)           a perfected Lien, pursuant to Section 364(c)(3) of the Bankruptcy
Code, upon all Property of the Borrower and the other Loan Parties subject to
existing valid, perfected, enforceable and unavoidable Liens on such Property
(other than Property subject to Liens securing obligations owed to the
Pre-Petition Secured Parties);
 
(c)           a perfected first priority, senior priming Lien, pursuant to
Section 364(d)(1) of the Bankruptcy Code, upon all property of the Borrower and
the other Loan Parties that on the Petition Date is subject to a Lien securing
any obligations owed to the Pre-Petition Secured Parties; and
 
(d)           with respect to the obligations of the Borrower and the other Loan
Parties hereunder and under the other Loan Documents, an allowed administrative
expense claim in each Bankruptcy Case pursuant to Section 364(c)(1) of the
Bankruptcy Code having priority over all administrative expenses (subject to the
Carve-Out) of the kind specified in or arising under any sections of the
Bankruptcy Code (including, without limitation, Sections 105, 326, 328, 330,
331, 503(b), 507(a), 507(b), 546(c) or 726 thereof), but excluding the proceeds
or property recovered in respect of Avoidance Actions;

 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Lenders have agreed to make available to the Borrower a working
capital revolving loan facility upon the terms and conditions set forth in this
Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:
 
AGREEMENT
 
ARTICLE I
Definitions and Accounting Matters
 
Section 1.01  Terms Defined Above.  As used in this Agreement, each term defined
above has the meaning indicated above.
 
Section 1.02  Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent and any syndication
agent, documentation agent or similar agent that hereafter becomes a party
hereto and “Agent” shall mean either the Administrative Agent or such other
agent, as the context requires.
 
“Aggregate Commitments” shall mean all of the Commitments of all of the
Lenders.  The Aggregate Commitments on the Effective Date are $3,000,000.00.
 
“Agreed Budget” means the budget approved by the Administrative Agent and the
Majority Lenders and defined in Section 7.26, as such budget may be updated from
time to time in accordance with the provisions of Section 8.01(d)(i).  The
initial Agreed Budget is attached as Exhibit H.
 
“Agreement” means this Debtor-In-Possession Credit Agreement, as the same may
from time to time be amended, modified, supplemented or restated.

 
2

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1 % and (c) 3.00%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
 
"Applicable Margin" means, for any day, with respect to (a) any Eurodollar Loan,
the rate per annum equal to 8.00%, and (b) any ABR Loan, the rate per annum
equal to 8.75%.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) Schlumberger Holditch
Reservoir Technology and (d) any other independent petroleum engineers
reasonably acceptable to the Administrative Agent.
 
“Arranger” means BNP Paribas, in its capacities as the sole lead arranger and
sole bookrunner hereunder.
 
“Assignee” has the meaning assigned to such term in Section 13.04(b)(i).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 13.04(b)), and accepted by the Administrative Agent, substantially in
the form of Exhibit F or any other form approved by the Administrative Agent.
 
“Audited Financial Statements” means the audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the fiscal year
ended December 31, 2008, and the related consolidated statements of income or
operations, partners’ capital and cash flows for such fiscal year of the
Borrower, including the notes thereto, referred to in Section 7.04(a).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Avoidance Actions” means causes of action arising under the Bankruptcy Code,
including all of the Borrower’s and Guarantor’s rights in and claims and causes
of action under Sections 541, 542, 544, 545, 547, 548, 549, 550, 551, 552(b) and
553 of the Bankruptcy Code.
 
“Bankruptcy Case” or “Bankruptcy Cases” have the meaning assigned to each such
term in the Recitals.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 
3

--------------------------------------------------------------------------------

 
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Western
District of Michigan.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
 
“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to Property, plant or equipment on a consolidated balance
sheet of such Person or have a useful life of more than one (1) year plus (b)
the aggregate principal amount of all Debt (including obligations under Capital
Leases) assumed or incurred in connection with any such expenditures. For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.
 
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 
4

--------------------------------------------------------------------------------

 

“Carve-Out” means sums having priority ahead of the Liens securing the
Indebtedness and the Super-Priority Claims for (a) in the event of the
occurrence and during the continuance of an Event of Default, the payment (as
the same may be due and become payable) of (i) professional fees and
disbursements allowed by order of the Bankruptcy Court that are incurred by the
Loan Parties or the Creditors’ Committee, (ii) any disbursement (other than
attorneys’ or other professional fees) of any member of the Creditors’ Committee
allowed by order of the Bankruptcy Court, in each case under clauses (a)(i) and
(ii) hereof, only to the extent all such fees or disbursements are incurred
after such Event of Default in an aggregate amount not in excess of $150,000
with (A) $100,000 of such amount available first to cover the Loan Parties’
professionals and (B) $50,000 of such amount available first to cover the
Creditors’ Committee and its members, and (iii) professional fees and
disbursements allowed by order of the Bankruptcy Court that are incurred by the
Loan Parties or the Creditors’ Committee which are accrued and unpaid as of such
Event of Default in an aggregate amount not in excess of $500,000 with (A)
$400,000 of such amount available first to cover the Loan Parties’ professionals
and (B) $100,000 of such amount available first to cover the Creditors’
Committee and its members, and (b) the payment of unpaid fees of the United
States Trustee, pursuant to 28 U.S.C. §1930; provided, however, that no portion
of the Carve-Out shall be utilized for the payment of professional fees and
disbursements incurred for the purpose of (w) objecting to or contesting in any
manner, or in raising any defenses to, the amount, validity, extent, perfection,
priority or enforceability of the indebtedness or other obligations of the Loan
Parties owing to (1) any of the Lenders and/or the Administrative Agent under
this Agreement and the other Loan Documents and (2) any of the Pre-Petition
Secured Parties under any of the applicable Pre-Petition Loan Documents, or any
Liens with respect thereto, or any other rights or interests of the Lenders, the
Administrative Agent and/or the Pre-Petition Secured Parties, or in
investigating or asserting any Claims or causes of action, including any actions
under Chapter 5 of the Bankruptcy Code against the Administrative Agent, any of
the Lenders and/or any of the Pre-Petition Secured Parties; (x) preventing,
hindering, or delaying the Administrative Agent’s or the Lenders’ enforcement or
realization upon any of the Collateral to the extent permitted hereunder or
under the applicable Loan Documents; (y) selling any Collateral, except as
permitted under this Agreement and the Financing Orders; or (z) modifying the
Administrative Agent’s and any Lender’s rights under this Agreement and the
other Loan Documents; provided, further, that notwithstanding anything to the
contrary herein, (y) no more than a total aggregate amount of $35,000 of the
Carve-Out may be used by the Creditors’ Committee to investigate the matters
described in the foregoing clause (w) of the immediately preceding proviso as
such apply solely to the Pre-Petition Secured Parties and the Pre-Petition Loan
Documents, and (z) so long as no Event of Default shall have occurred and be
continuing, the Loan Parties shall be permitted to pay reasonable compensation
and reimbursement of expenses allowed by order of the Bankruptcy Court under 11
U.S.C. §328, §330 and §331, as such compensation and expenses may be due and
payable and be in accordance with the Agreed Budget, and such compensation and
expenses shall not reduce the Carve-Out.  This Carve-Out is not in addition to
the “carve-out” set forth in the Cash Collateral Order.
 
“Cash Collateral Order” means the Agreed Final Order (I) Authorizing the
Debtors’ Use of Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363(c); And
(II) Granting Replacement Liens, Adequate Protection and Administrative Expense
Priority to Certain Pre-Petition Lenders, entered on the docket of the
Bankruptcy Court on August 11, 2009.
 
“Cash Management Order” means the Final Order (I) Authorizing Continued Use of
Existing Bank Accounts, Cash Management System, and Checks and Business Forms
and (II) Granting Temporary Waiver of Bond Requirement, entered on the docket of
the Bankruptcy Court on August 12, 2009.
 
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $100,000.
 
“Change in Control” means the occurrence of any of the following events: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the date hereof), of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower, or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

 
5

--------------------------------------------------------------------------------

 
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
"Claims" shall mean any and all claims, third-party claims, causes of action,
actions, cross actions, damages, losses, liabilities, costs, fees, attorneys’
fees, consultant fees, expert fees, expenses, debts, dues, sums of money,
accounts, reckonings, contracts, controversies, arbitrations, mediations,
agreements, promises, demands, judgments and executions of any and every
character, kind and nature whatsoever, whether known or unknown, fixed or
contingent, direct or indirect, express or implied, latent or patent, accrued or
not accrued, liquidated or unliquidated, matured or unmatured, foreseen or
unforeseen, or suspected or unsuspected, in contract or in tort or otherwise,
and regardless of the legal, contractual or equitable basis thereof, including
but not limited to any such claims, third-party claims, causes of action,
actions, cross actions, damages, losses, liabilities, costs, fees, attorneys’
fees, consultant fees, expert fees, expenses, debts, dues, sums of money,
accounts, reckonings contracts, controversies, arbitrations, mediations,
agreements, promises, demands, judgments and executions based upon breach of
contract, breach of express warranty, breach of implied warranty, negligence,
usury, misrepresentation, negligent misrepresentation, conspiracy,
unconscionability, declaratory relief, duress, economic duress, defamation,
control, interference with contractual or business relationships, conflicts of
interest, misuse of insider information, concealment, disclosure, secrecy,
wrongful setoff, violations of statutes and regulations of governmental
entities, instrumentalities and agencies, racketeering activities, securities or
antitrust laws violations, tying arrangements, deceptive trade practices, breach
or abuse of any alleged fiduciary duty, breach or abuse of any alleged duty of
care or loyalty, breach of any alleged special relationship, course of conduct
or dealing, alleged obligation of fair dealing, alleged obligation of good
faith, alleged obligation of good faith and fair dealing, failure to provide
notice of, or request consent to, any matter or action whether or not in
connection with or related to an agreement, or any doctrine of piercing the
corporate veil, alter ego, mere instrumentality or agency.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Collateral” means a collective reference to all real and personal Property
required to be pledged to the Administrative Agent to secure all or part of the
Indebtedness pursuant to the Security Instruments, the Interim Order or the
Final Order.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and obligation to acquire participations in Letters of Credit
hereunder from time to time during the Availability Period in accordance with
the terms of this Agreement, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth as its “Commitment” opposite such
Lender’s name on Annex I or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such commitment may be (a)
modified from time to time pursuant to Section 2.06 and (b) modified from time
to time pursuant to assignments by or to such Lender pursuant to Section
13.04(b); provided, each Lender’s obligation to acquire participations in
Letters of Credit shall not exceed such Lender’s Pro Rata Share of the LC
Commitment.

 
6

--------------------------------------------------------------------------------

 
 
“Confirmed Plan of Reorganization” means a plan of reorganization of the Loan
Parties under the Bankruptcy Cases which has been confirmed by the Bankruptcy
Court and which (a) provides for the payment in full in cash of all Indebtedness
on the Plan Effective Date or (b) is otherwise satisfactory to the
Administrative Agent and the Majority Lenders.
 
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Creditors’ Committee” means the official committee of unsecured creditors
appointed by the United States trustee on or about July 21, 2009 in the
Bankruptcy Cases.
 
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than gas balancing arrangements in the
ordinary course of business; (j) obligations to pay for goods or services even
if such goods or services are not actually received or utilized by such Person;
(k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment.  The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

 
7

--------------------------------------------------------------------------------

 

“Debtor Releasing Parties” means, expressly subject to Section 12.01(e),
collectively, the Borrower, HPPC, and each of their respective estates under the
Bankruptcy Cases created pursuant to Section 541 of the Bankruptcy Code, and any
Person seeking to exercise the rights of any such estate, including, any
successor to the Borrower or HPPC, as the case may be, or any representative of
any such estate appointed or selected pursuant to Section 1123(b) of the
Bankruptcy Code or otherwise (including, any Chapter 11 or Chapter 7 trustee
appointed in either of the Bankruptcy Cases), on their own behalf and
derivatively on behalf of the Equity Interest holders and creditors of Borrower
and HPPC.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one (1) year after the
earlier of (a) the Maturity Date and (b) the date on which there are no Loans,
LC Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
 
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 13.02).  For purposes
hereof, Effective Date shall mean October [___], 2009.
 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.  The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall mean those waste that
are excluded from the definition of “hazardous  waste” pursuant to 40 C.F.R.
Section 261.4(b)(5) (“Section 261.4(b)(5)”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 261.4(b)(5) is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and (b) to the extent
the laws of the state or other jurisdiction in which any Property of the
Borrower or any Subsidiary is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas  waste” which
is broader than that specified in either OPA, CERCLA, RCRA or
Section 261.4(b)(5), such broader meaning shall apply.

 
8

--------------------------------------------------------------------------------

 
 
“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of Section 414 of the Code.
 
“ERISA Event” means (a) a “Reportable Event” described in Section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Section 10.01.

 
9

--------------------------------------------------------------------------------

 

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which the associated liabilities have been
appropriately recorded in the applicable Person’s books in accordance with GAAP;
(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which the associated liabilities have been appropriately recorded in the
applicable Person’s books in accordance with GAAP; (c) statutory landlords’
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which the associated
liabilities have been appropriately recorded in the applicable Person’s books in
accordance with GAAP; (d) contractual Liens which arise in the ordinary course
of business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for Claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which the associated liabilities have been appropriately recorded in the
applicable Person’s books in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, that do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business and (h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; provided, further, that Liens
described in clauses (a) through (e) shall remain “Excepted Liens” only for so
long as no action to enforce such Lien has been commenced and no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens.
 
“Excluded Disposition” means, with respect to the Borrower or any of its
Subsidiaries, any Disposition consisting of (a) the sale, transfer or other
disposition of Hydrocarbons in the ordinary course of such Person’s business;
(b) farmouts in the ordinary course of such Person’s business of undeveloped
acreage or undrilled depths and assignments in connection with such farmouts;
(c) the sale or transfer of equipment that is no longer necessary for the
business of such Person or is replaced by equipment of at least comparable value
and use; or (d) the granting of easements, rights-of-way, servitudes, permits,
reservations, exceptions, covenants and other restrictions as to the use of real
property, and other similar encumbrances incurred in the ordinary course of
business which, in the case of this clause (d), in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of such Person’s business.

 
10

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise Taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender,
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 5.03(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(a) or Section 5.03(c).
 
“Existing Accounts” has the meaning assigned to such term in Section 8.13.
 
“Existing Swap Agreements” means those Swap Agreements of the Loan Parties in
existence as of the Effective Date and set forth on Schedule 7.20 hereto.
 
“Extraordinary Receipt” means any collections or other payments or transfers
received by a Loan Party not in the ordinary course of business, including,
without limitation, (a) proceeds of insurance (including proceeds of any key man
life insurance policies), judgments, proceeds of judgments or other
consideration of any kind in connection with any cause of action, (b)
condemnation awards (and payments in lieu thereof), (c) indemnity payments and
(d) pension reversions.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the letter agreement, dated October 6, 2009, among the
Borrower, the Administrative Agent and the Arranger.
 
“Final Order” means the order or judgment of the Bankruptcy Court as entered on
the docket of the Bankruptcy Court approving this Agreement and the other Loan
Documents, in form and substance satisfactory to the Administrative Agent, which
order or judgment is in effect and not stayed, and as to which the time to
appeal, petition for certiorari, or move for re-argument or re-hearing has
expired and as to which no appeal, petition for certiorari, or other proceeding
for re-argument or re-hearing shall then be pending, or, if pending, no stay
pending appeal shall have been granted.

 
11

--------------------------------------------------------------------------------

 
 
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
 
“Financing Orders” means, collectively, the Interim Order and the Final Order.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, any Agent, the Issuing Bank
or any Lender.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Guarantors” means:
 
(a)         HPPC, debtor and debtor-in-possession, a limited liability company
duly formed and existing under the laws of the State of Michigan, that is a
debtor in the Bankruptcy Cases; and
 
(b)         each other Person that guarantees the Indebtedness pursuant to
Section 8.15.
 
“Guaranty Agreement” means a Guaranty and Collateral Agreement executed by the
Guarantors in substantially the form of Exhibit E-2 unconditionally guarantying
on a joint and several basis, payment of the Indebtedness, as the same may be
amended, modified or supplemented from time to time.
 
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation: (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, asbestos
containing materials, polychlorinated biphenyls, or radon.

 
12

--------------------------------------------------------------------------------

 
 
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, the Issuing
Bank or any Lender under any Loan Document;  and (b) all renewals, extensions
and/or rearrangements of any of the above.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar month and (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
one (1) month duration, each day prior to the last day of such Interest Period
that occurs at intervals of one (1) month duration after the first day of such
Interest Period.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1) or two (2) months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (c) no
Interest Period shall extend beyond the Maturity Date.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 
13

--------------------------------------------------------------------------------

 
 
“Interim Order” means, to the extent necessary, the order or judgment of the
Bankruptcy Court as entered on the docket of the Bankruptcy Court with respect
to the Bankruptcy Cases substantially in the form of Exhibit G hereto,
approving, inter alia, this Agreement and the other Loan Documents, and (a)
authorizing the incurrence by the Loan Parties of interim secured indebtedness
in accordance with this Agreement, and (b) approving the payment by the Loan
Parties of the fees contemplated by this Agreement and the Fee Letter.
 
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.
 
“Issuing Bank” means BNP Paribas, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.08(i).  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
 
“LC Commitment” at any time means $700,000.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 
14

--------------------------------------------------------------------------------

 
 
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the higher of (a) the rate appearing on
Reuters Screen LIBOR01 (or on any successor or substitute page of such Service,
or any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period and (b)
4.00%.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the higher of (a) the rate per annum (rounded upwards,
if necessary, to the next 1/16th of 1%) at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period and (b)
4.00% per annum.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.
 
The term “Lien” shall include easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations.  For the purposes of this
Agreement, the Borrower and its Subsidiaries shall be deemed to be the owner of
any Property which they have acquired or hold subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Letter of
Credit Agreements, the Letters of Credit and the Security Instruments.
 
“Loan Parties” means the Borrower and each Guarantor.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least fifty-one percent (51%) of the Aggregate
Commitments; and at any time while any Loans or LC Exposure is outstanding,
Lenders holding at least fifty-one percent (51%) of the total aggregate
Revolving Outstanding Amounts (without regard to any sale by a Lender of a
participation in any Loan under Section 13.04(c)).
 
15

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of the Borrower and the Subsidiaries taken as a
whole, (b) the ability of the Borrower, any Subsidiary or any Guarantor to
perform any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document, (d) the rights and remedies of or benefits
available to the Administrative Agent, any other Agent, the Issuing Bank or any
Lender under any Loan Document, (e) the Administrative Agent’s or the Lenders’
ability to realize upon the Collateral, or (f) the Collateral (or the value
thereof) or a material impairment of the Administrative Agent’s or the Lenders’
Liens or the priority thereof.
 
“Material Indebtedness” means Debt (other than the Loans and the Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $500,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the Swap Termination Value.
 
“Maturity Date” means the earliest to occur of (i) January 7, 2010, (ii) the
date that is 30 calendar days after the date hereof, solely to the extent that
the Final Order has not been entered by the Bankruptcy Court prior to the date
that is 30 calendar days after the date hereof, (iii) the date that the
Aggregate Commitments terminate and/or the Indebtedness is accelerated, in each
case, by the Administrative Agent or the Lenders upon the occurrence of an Event
of Default and in accordance with Section 10.02(a), and (iv) the Plan Effective
Date, unless terminated earlier in accordance with the terms of this Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments (taken together with the Interim Order, if applicable, and
the Final Order).
 
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.
 
“Net Cash Proceeds” means in connection with any issuance or Disposition of
assets, Equity Interests, Debt securities, Casualty Events or the incurrence of
loans, the cash proceeds received from such Disposition, issuance or incurrence,
net of Taxes, attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
 
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
16

--------------------------------------------------------------------------------


 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.
 
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or Property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
 
“Participant” has the meaning assigned to such term in Section 13.04(c)(i).
 
“Patriot Act” has the meaning assigned to such term in Section 13.16.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Investments” means, at any time, Investments by the Loan Parties
permitted to exist at such time pursuant to the terms of Section 9.05.
 
“Permitted Liens” has the meaning assigned to such term in Section 9.03.
 
17

--------------------------------------------------------------------------------


 
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided, that (a) such new Debt is
in an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and an average life no shorter than the average life of the Refinanced Debt; (c)
such new Debt does not have a stated interest rate in excess of the stated
interest rate of the Refinanced Debt; (d) such new Debt does not contain any
covenants which are materially more onerous to the Borrower and its Subsidiaries
than those imposed by the Refinanced Debt and (e) such new Debt (and any
guarantees thereof) is subordinated in right of payment to the Indebtedness (or,
if applicable, the Guaranty Agreement) to at least the same extent as the
Refinanced Debt and is otherwise subordinated on terms reasonably satisfactory
to the Administrative Agent and the Majority Lenders.
 
“Permitted Variance” means a Variance within a Proposed Budget or an Agreed
Budget, as the case may be, on any amount on a line-item basis that does not
cause, individually or in the aggregate with all other Variances on all other
line-items, to exceed the total aggregate amount of all line-items in the
Proposed Budget or Agreed Budget, as the case may be, for the applicable period
by more than 10%, tested weekly; provided, however, that any unused amounts
within a particular line-item for a particular week may be added on a cumulative
basis to the amount provided for in the same line-item for succeeding weeks, so
long as such succeeding weeks are not part of a Subsequent Budget Period.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Petition Date” has the meaning assigned to such term in the Recitals.
 
“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six (6) calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Subsidiary or an ERISA
Affiliate.
 
“Plan Effective Date” means the date on which the Confirmed Plan of
Reorganization becomes effective as a result of confirmation by the Bankruptcy
Court.
 
“Pre-Petition First Lien Administrative Agent” means BNP Paribas, or any
successor thereto, in its capacity as “Administrative Agent” under the
Pre-Petition First Lien Credit Agreement.
 
“Pre-Petition First Lien Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of August 20, 2007, among the Borrower, the Pre-Petition
First Lien Lenders, and the Pre-Petition First Lien Administrative Agent, as
amended, supplemented or otherwise modified prior to the date hereof.
 
“Pre-Petition First Lien Lenders” means the “Lenders” under the Pre-Petition
First Lien Credit Agreement.
 
“Pre-Petition Loan Documents” means, collectively, all “Loan Documents” under
and as defined in (a) the Pre-Petition First Lien Credit Agreement and (b) the
Pre-Petition Second Lien Credit Agreement.
 
18

--------------------------------------------------------------------------------


 
“Pre-Petition Second Lien Administrative Agent” means D.E. Shaw Laminar
Portfolios, L.L.C., as successor to BNP Paribas, or any successor thereto, in
its capacity as “Administrative Agent” under the Pre-Petition Second Lien Credit
Agreement.
 
“Pre-Petition Second Lien Credit Agreement” means the Second Lien Term Loan
Agreement, dated as of August 20, 2007, among the Borrower, the Pre-Petition
Second Lien Lenders, and the Pre-Petition Second Lien Administrative Agent, as
amended, supplemented or otherwise modified prior to the date hereof.
 
“Pre-Petition Second Lien Lenders” means the “Lenders” under the Pre-Petition
Second Lien Credit Agreement.
 
“Pre-Petition Secured Indebtedness” means, collectively, all “Indebtedness”
under and as defined in (a) the Pre-Petition First Lien Credit Agreement and (b)
the Pre-Petition Second Lien Credit Agreement.
 
“Pre-Petition Secured Parties” means, collectively the Pre-Petition First Lien
Administrative Agent, each Pre-Petition First Lien Lender, the Pre-Petition
Second Lien Administrative Agent and each Pre-Petition Second Lien Lender.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being
effective.  Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proposed Budget” has the meaning assigned to such term in Section 8.01(d)(i).
 
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth (9th) decimal place), the
numerator or which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided, that if the Commitment of each Lender to make Loans and its
obligation to acquire participations in Letters of Credit have been terminated
pursuant to Section 10.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.
 
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.
 
19

--------------------------------------------------------------------------------


 
“Refinanced Debt” has the meaning assigned to such term in the definition of
“Permitted Refinancing Debt”.
 
“Register” has the meaning assigned to such term in Section 13.04(b)(iv).
 
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
 
“Released Matters” has the meaning assigned to such term in Section 12.01(a).
 
“Released Parties” means, collectively, the Pre-Petition First Lien
Administrative Agent, each Pre-Petition First Lien Lender, BNP Paribas, in its
capacity as issuing bank, sole lead arranger and sole bookrunner under the
Pre-Petition First Lien Credit Agreement, the Pre-Petition Second Lien
Administrative Agent, each Pre-Petition Second Lien Lender, and BNP Paribas, in
its capacity as sole lead arranger and sole bookrunner under the Pre-Petition
Second Lien Credit Agreement, in each case, together with their respective
current and former directors, officers, employees, shareholders, members,
principals, partners, trustees, managers, heirs, executors, administrators,
insurers, professionals, attorneys, agents, Subsidiaries, Affiliates,
predecessors, successors, assigns, in each case, in their respective capacities
as such, and any other Person claimed to be liable derivatively through any
Person referred to in the foregoing.
 
“Remedial Work” has the meaning assigned to such term in Section 8.10(a).
 
“Reserve Report” means the latest “Reserve Report” (as such term is defined in
the Pre-Petition First Lien Credit Agreement) delivered to the Pre-Petition
First Lien Administrative Agent pursuant to the Pre-Petition First Lien Credit
Agreement, together with any other information providing for any material update
to the information contained therein.
 
“Responsible Officer” means, as to any Person, the chief executive officer, the
president, chief restructuring officer, any Financial Officer or any vice
president of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
 
20

--------------------------------------------------------------------------------


 
“Revolving Outstanding Amount” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
 
“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Loan Party, directly or indirectly, becomes liable as lessee, guarantor or other
surety with respect to any lease, whether an Operating Lease or a Capital Lease,
of any Property (a) which such Loan Party has sold or transferred (or is to sell
or transfer) to a Person which is not a Loan Party or (b) which such Loan Party
intends to use for substantially the same purpose as any other Property which
has been sold or transferred (or is to be sold or transferred) by such Loan
Party to another Person which is not a Loan Party in connection with such lease.
 
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
 
“Secured Parties” means, collectively, the Administrative Agent and each of the
Lenders.
 
“Security Instruments” means, collectively, the Guaranty Agreement and the other
letters, agreements, instruments or certificates described or referred to in
Exhibit E-1, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Swap Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
in connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“Subsequent Budget Period” has the meaning assigned to such term in Section
8.01(d)(i).
 
“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.
 
21

--------------------------------------------------------------------------------


 
“Super-Priority Claim” shall mean, in relation to the Loan Parties, a claim in
the Bankruptcy Cases which is an administrative expense claim authorized and
established by the Bankruptcy Court pursuant to Sections 364(c)(1) and 507(b) of
the Bankruptcy Code and having priority over any or all administrative expenses
of the kind specified in Sections 503(b), 507(b) and 546(c) of the Bankruptcy
Code.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the- counter” or otherwise, involving, or settled by reference to,
one or more interest rates, currencies, commodities, equity or debt instruments
or securities, or economic, financial or pricing indices or measures of
economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions; provided, that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
 
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income Taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date” means the earliest of (a) the Maturity Date, and (b) the date
of termination of all of the Commitments.
 
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments, the Interim Order, if applicable, and the Final Order and (b) each
Guarantor, the execution, delivery and performance by such Guarantor of each
Loan Document to which it is a party, the guaranteeing of the Indebtedness and
the other obligations under the Guaranty Agreement by such Guarantor and such
Guarantor’s grant of the security interests and provision of Collateral under
the Security Instruments, and the grant of Liens by such Guarantor on Mortgaged
Properties and other Properties pursuant to the Security Instruments.
 
22

--------------------------------------------------------------------------------


    
“Transferee” means any Assignee or Participant.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Variance” means (a) a new line item contained in a Proposed Budget that was not
contained in the most recent Agreed Budget, or (b) a difference in the amount
contained in an Agreed Budget or a Proposed Budget, as the case may be, on a per
line-item basis, compared to the respective line-item amount that was previously
in effect.
 
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.
 
Section 1.03   Types of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
 
Section 1.04    Terms Generally; Rules of Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement.  No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.
 
23

--------------------------------------------------------------------------------


 
ARTICLE II
The Credits
 
Section 2.01   Commitments.  Subject to the terms and conditions set forth
herein and in the Financing Orders, each Lender agrees to make Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Outstanding
Amount exceeding such Lender’s Commitment or (b) the total aggregate Revolving
Outstanding Amounts exceeding the Aggregate Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and re-borrow the Loans.
 
Section 2.02   Loans and Borrowings.
 
(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to fund any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to fund Loans as required.
 
(b)           Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may fund any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to fund
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $100,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000; provided, that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e).  Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of six (6) Eurodollar Borrowings
outstanding.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
(d)           Notes.  The Loans made by each Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement, or (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, in each case, payable to the order of such
Lender in a principal amount equal to its Commitment as in effect on such date,
and otherwise duly completed.  In the event that any Lender’s Commitment
increases or decreases for any reason (whether pursuant to Section 2.06, Section
13.04(b) or otherwise), the Borrower shall deliver or cause to be delivered on
the effective date of such increase or decrease, a new Note payable to the order
of such Lender in a principal amount equal to its Commitment after giving effect
to such increase or decrease, and otherwise duly completed. The date, amount,
Type, interest rate and, if applicable, Interest Period of each Loan made by
each Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.
 
24

--------------------------------------------------------------------------------


 
Section 2.03   Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 noon, Houston, Texas time, on the
Business Day of the proposed Borrowing; provided, that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.08(e).  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i)     the aggregate amount of the requested Borrowing;
 
(ii)    the date of such Borrowing, which shall be a Business Day;
 
(iii)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)   in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(v)    the current total aggregate Revolving Outstanding Amounts (without regard
to the requested Borrowing) and the pro forma total aggregate Revolving
Outstanding Amounts (giving effect to the requested Borrowing); and
 
(vi)   the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration.  Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause the total aggregate Revolving Outstanding
Amounts to exceed the Aggregate Commitments.
 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
25

--------------------------------------------------------------------------------


 
Section 2.04   Interest Elections.
 
(a)           Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.
 
(c)           Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
 
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.
 
(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
26

--------------------------------------------------------------------------------


 
Section 2.05   Funding of Borrowings.
 
(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date that is within the Availability Period by
wire transfer of immediately available funds by 12:00 noon, Houston, Texas time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders.  The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower and designated by the Borrower in
the applicable Borrowing Request; provided, that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank.  Nothing herein shall
be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.
 
(b)           Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Nothing in this Section 2.05(b) shall
be deemed to relieve any Lender from liability for failure to perform its
obligations hereunder.
 
Section 2.06   Termination and Reduction of Aggregate Commitments.
 
(a)           Scheduled Termination of Aggregate Commitments.  Unless previously
terminated, the Aggregate Commitments shall terminate on the Maturity Date.
 
(b)           Optional Termination and Reduction of Aggregate Commitments.
 
(i)     The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitments; provided, that (A) each reduction of the Aggregate
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $500,000 and (B) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.04(c), the total aggregate Revolving
Outstanding Amounts would exceed the Aggregate Commitments.
 
27

--------------------------------------------------------------------------------


 
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under Section 2.06(b)(i) at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(ii) shall be irrevocable.  Any termination or reduction
of the Aggregate Commitments shall be permanent and may not be reinstated.  Each
reduction of the Aggregate Commitments shall be made ratably among the Lenders.
 
Section 2.07   Use of Proceeds.  The proceeds of the Loans and the Letters of
Credit shall be used to (a) pay certain fees and expenses relating to the Loan
Documents, (b) support the working capital and general corporate purposes of the
Borrower and its Subsidiaries, in each case, solely as permitted under the
Agreed Budget (and Permitted Variances related thereto), (c) make any other
payments permitted to be made in the Interim Order (if applicable), the Final
Order or any other order of the Bankruptcy Court to the extent not prohibited by
this Agreement, or (d) make any other payment otherwise consented to by the
Majority Lenders.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  Nothing herein shall in any way prejudice or prevent
the Administrative Agent or the Lenders from objecting, for any reason, to any
requests, motions, or applications made in the Bankruptcy Court, including any
application of final allowances of compensation for services rendered or
reimbursement of expenses incurred under Sections 105(a), 328, 330 or 331 of the
Bankruptcy Code, by any party in interest.  Notwithstanding the foregoing, the
Borrower and its Subsidiaries shall not use the proceeds of the Loans or the
Letters of Credit (i) for any purpose that is prohibited under the Bankruptcy
Code or (ii) to investigate, commence or prosecute or join in any action against
the Administrative Agent, the Issuing Bank or any Lender seeking (x) to avoid,
subordinate in a manner not provided in the Loan Documents, in the Interim Order
or in the Final Order or re-characterize the Indebtedness or any of the
Administrative Agent’s Liens, (y) any monetary, injunctive or other affirmative
relief against the Administrative Agent, the Issuing Bank or any Lender or their
Collateral in connection with the Loan Documents, or (z) to prevent or restrict
the exercise by the Administrative Agent, the Issuing Bank or any Lender of any
of their respective rights or remedies under the Loan Documents.
 
Section 2.08   Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of dollar denominated Letters of Credit
for its own account or for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of Letter of Credit Agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit, as applicable), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than five (5)
Business Days in advance of the requested date of issuance, amendment, renewal
or extension) a notice:
 
28

--------------------------------------------------------------------------------


 
(i)     requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;
 
(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
 
(iii)   specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));
 
(iv)   specifying the amount of such Letter of Credit;
 
(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and
 
(vi)   specifying the current total aggregate Revolving Outstanding Amounts
(without regard to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit, as applicable) and the
pro forma total aggregate Revolving Outstanding Amounts (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit, as applicable).
 
Each notice shall constitute a representation by the Borrower that after giving
effect to the requested issuance, amendment, renewal or extension, as
applicable, (i) the LC Exposure shall not exceed the LC Commitment and (ii) the
total aggregate Revolving Outstanding Amounts shall not exceed the Aggregate
Commitments.
 
If requested by the Issuing Bank, the Borrower also shall submit a Letter of
Credit Agreement on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.
 
(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) the
date that is five (5) Business Days prior to the Maturity Date.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Pro Rata Share of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of an outstanding Letter of
Credit, as applicable, or the occurrence and continuance of a Default, or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
 
29

--------------------------------------------------------------------------------


 
(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Houston, Texas time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, Houston, Texas time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided, that
if such LC Disbursement is not less than $100,000, the Borrower shall, subject
to the conditions to Borrowing set forth herein, be deemed to have requested,
and the Borrower does hereby request under such circumstances, that such payment
be financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Pro Rata Share thereof.  Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Pro Rata
Share of the payment then due from the Borrower, in the same manner as provided
in Section 2.05 with respect to Loans made by such Lender (and Section 2.05
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.08(e), the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this Section
2.08(e) to reimburse the Issuing Bank, then to such Lenders and the Issuing Bank
as their interests may appear.  Any payment made by a Lender pursuant to this
Section 2.08(e) to reimburse the Issuing Bank for any LC Disbursement (other
than the funding of ABR Loans as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
 
30

--------------------------------------------------------------------------------


 
(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
Credit Agreement or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or any Letter of Credit Agreement, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised all requisite care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided, that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under Section
2.08(e)), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans.  Interest accrued pursuant to this Section 2.08(h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.08(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
 
(i)           Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(d).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
 
31

--------------------------------------------------------------------------------


 
(j)           Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Majority Lenders demanding the deposit of cash collateral pursuant to
this Section 2.08(j), or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an Event of Default, the LC Exposure, and in the case of a
payment required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest
thereon.  The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank and the Lenders, an exclusive first priority and
continuing perfected security interest (subject to the Carve-Out and the Cash
Collateral Order) in and Lien on such account and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in
such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor.  The Borrower’s obligation to deposit amounts pursuant to this Section
2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any of its Subsidiaries may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Loan Parties’ obligations
under this Agreement and the other Loan Documents.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors under this Agreement or the other Loan Documents.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.
 
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
 
Section 3.01   Repayment of Loans.  The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Maturity Date.
 
32

--------------------------------------------------------------------------------


 
Section 3.02   Interest.
 
(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
 
(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.
 
(c)           Post-Default Rate.  Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, or if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower or any Guarantor
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, then all Loans outstanding, in
the case of an Event of Default, and such overdue amount, in the case of a
failure to pay amounts when due, shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the rate applicable
to ABR Loans as provided in Section 3.02(a), but in no event to exceed the
Highest Lawful Rate.
 
(d)           Interest Payment Dates.  Accrued interest on the outstanding
principal amount of each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided, that (i) interest
accrued pursuant to Section 3.02(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of principal of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
 
Section 3.03   Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
 
(b)           the Administrative Agent is advised by the Majority Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
33

--------------------------------------------------------------------------------


 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
Section 3.04   Prepayments.
 
(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b); provided, that each
prepayment is in an amount that is an integral multiple of $100,000 and not less
than $100,000, or if the total aggregate Revolving Outstanding Amounts are less
than $100,000, the total aggregate Revolving Outstanding Amounts.
 
(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, Houston, Texas time, three (3) Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 12:00 noon, Houston, Texas time, one Business Day before the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
 
(c)           Mandatory Prepayments.
 
(i)     If, after giving effect to any termination or reduction of the Aggregate
Commitments pursuant to Section 2.06(b), the total aggregate Revolving
Outstanding Amounts exceed the Aggregate Commitments, then the Borrower shall
(A) prepay the Borrowings on the date of such termination or reduction in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).
 
(ii)    The Borrower shall prepay the Loans and, if applicable, cash
collateralize the LC Exposure as provided in Section 2.08(j), in amounts equal
to:
 
 (A)           except as provided in the Financing Orders, 100% of the Net Cash
Proceeds from any Disposition, other than an Excluded Disposition, of any
Property of the Borrower or any of the Guarantors. Such prepayment shall be made
no later than the third (3rd) Business Day after the receipt of such proceeds.
 
 (B)           100% of the Net Cash Proceeds of any Debt incurrence of the
Borrower or any of the Guarantors or of the Disposition or issuance of any
Equity Interests of the Borrower, excluding Debt permitted by Section 9.02. Such
prepayment shall be made no later than the next Business Day after the receipt
of such proceeds.
 
34

--------------------------------------------------------------------------------


 
(C)           100% of the Net Cash Proceeds of any Extraordinary Receipt
(including 100% of the Net Cash Proceeds of any Casualty Event), received by the
Borrower or any of the Guarantors.  Such prepayment shall be made on the later
of (x) the date that is the third (3rd) Business Day after the receipt of such
proceeds and (y) the date that is the third (3rd) Business Day after notice has
been given to counsel to the Creditors’ Committee.
 
(iii)          Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied, first, ratably to prepay any ABR Borrowings then outstanding,
and, second, to prepay any Eurodollar Borrowings then outstanding, and if more
than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.  Any amounts remaining after application
in accordance with the foregoing shall be applied to the satisfaction of any
outstanding Indebtedness (which payment shall be made ratably based upon the
amount of such Indebtedness), and after all of the Indebtedness have been
indefeasibly paid in full, applied as required by order of the Bankruptcy Court
(including, without limitation, to the Pre-Petition First Lien Administrative
Agent and Pre-Petition Second Lien Administrative Agent under the Pre-Petition
Loan Documents for application to the Pre-Petition Secured Indebtedness
thereunder in accordance with the terms thereof).
 
(iv)          Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied ratably to the Loans included in the prepaid
Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be accompanied
by accrued interest to the extent required by Section 3.02, together with any
additional amounts required pursuant to Section 5.02.  Any principal or interest
prepaid pursuant to this Section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment.
 
(d)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
 
(e)           Dispositions of Property.  Nothing contained in this Section 3.04
shall permit any Loan Party to Dispose of any Property of any Loan Party other
than in accordance with the terms of this Agreement.
 
Section 3.05    Fees.
 
(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
rate per annum of 0.75% on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date.  Accrued commitment fees shall
be payable in arrears on the last day of each calendar month of each year and on
the Termination Date, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case commitment fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           Facility Fee.  The Borrower agrees to pay on the Effective Date to
the Administrative Agent, for the account of each Lender, a facility fee equal
to 2.50% of each such Lender’s Commitment.
 
(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times agreed upon under the Fee Letter.
 
(d)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
rate per annum of 1.50% on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure; provided,
that in no event shall such fee be less than $500 during any fiscal quarter of
the Borrower, and (iii) to the Issuing Bank, for its own account, its standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit, as applicable, or processing of drawings thereunder.  Participation
fees and fronting fees accrued through and including the last day of each
calendar month shall be payable on the third (3rd) Business Day following such
last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Termination Date
and any such fees accruing after the Termination Date shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this Section
3.05(d) shall be payable within ten (10) days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Payments
 
Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Payments.
 
(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, Houston, Texas
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in Section
13.01, except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 13.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any Assignee or Participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
Section 4.02   Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank  that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 4.03   Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
Section 4.04   Disposition of Proceeds.  The Security Instruments, together with
the Interim Order, if applicable, and the Final Order, contain an assignment by
the Borrower and/or the Guarantors unto and in favor of the Administrative Agent
for the benefit of the Lenders of all of the Borrower’s or each Guarantor’s
interest in and to production and all proceeds attributable thereto which may be
produced from or allocated to the Mortgaged Property.  The Security Instruments,
together with the Interim Order, if applicable, and the Final Order, further
provide in general for the application of such proceeds to the satisfaction of
the Indebtedness and other obligations described therein and secured
thereby.  Notwithstanding the assignment contained in such Security Instruments,
together with the Interim Order, if applicable, and the Final Order, until the
occurrence of an Event of Default, (a) the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Subsidiaries and (b) the
Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such
Subsidiaries.
 
ARTICLE V
Increased Costs; Break Funding Payments; Taxes
 
Section 5.01    Increased Costs.
 
(a)           Eurodollar Changes in Law.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
 
(ii)            impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
38

--------------------------------------------------------------------------------


 
(b)           Capital Requirements.  If any Lender or the Issuing Bank
determines in good faith that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c)           Certificates.  A certificate of a Lender or the Issuing Bank
setting forth in good faith the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or (b) shall be delivered to the Borrower and shall
be conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided, that the
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 5.01 for any increased costs or reductions incurred
more than 365 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 365-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
Section 5.02   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.
 
A certificate of any Lender setting forth in good faith any amount or amounts
that such Lender is entitled to receive pursuant to this Section 5.02 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
39

--------------------------------------------------------------------------------


 
Section 5.03    Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided, that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or the Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower or such Guarantor shall make
such deductions and (iii) the Borrower or such Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)           Payment of Other Taxes by the Borrower.  The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Administrative Agent, a Lender or the Issuing
Bank as to the amount of such payment or liability under this Section 5.03 shall
be delivered in good faith to the Borrower and shall be conclusive absent
manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e)           Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
Section 5.04   Mitigation Obligations.  If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.01 or Section 5.03, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE VI
Conditions Precedent
 
Section 6.01    Effective Date.  The obligations of the Lenders to make Loans
and of the Issuing Bank to issue, renew or extend Letters of Credit hereunder,
in each case, shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 13.02):
 
(a)           (i) The Administrative Agent, the Arranger and the Lenders shall
have received all commitment, facility and agency fees and all other fees and
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by the Borrower hereunder (including, without limitation, the
fees and expenses of (A) Munsch Hardt Kopf & Harr, P.C., counsel to the
Administrative Agent); (B) in-house and outside-retained counsel to each Lender;
and (C) FTI Consulting, Inc., as financial advisor to counsel for the
Administrative Agent).
 
(ii)           To the extent invoiced and subject to the notice requirements in
the Cash Collateral Order, the Pre-Petition First Lien Administrative Agent,
each Pre-Petition First Lien Lender and the Pre-Petition Second Lien
Administrative Agent, as the case may be, shall have received reimbursement or
payment by the Borrower of all fees and expenses due on or prior to the
Effective Date in connection with the Bankruptcy Cases, including, all fees and
expenses of their respective in-house and outside-retained counsels.
 
(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor setting
forth (i) resolutions of its board of directors with respect to the
authorization of the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (ii) the officers of the Borrower or such Guarantor (y) who
are authorized to sign the Loan Documents to which the Borrower or such
Guarantor is a party and (z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby, (iii)
specimen signatures of such authorized officers, and (iv) the Organizational
Documents of the Borrower and such Guarantors, certified as being true and
complete.  The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
the Borrower to the contrary.
 
(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.
 
(d)           The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit D, duly and
properly executed by a Responsible Officer and dated as of the date of Effective
Date.
 
 
41

--------------------------------------------------------------------------------

 
 
(e)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.
 
(f)            The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender in a principal amount equal to its
Commitment dated as of the date hereof.
 
(g)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement and the other Security Instruments described on Exhibit E-1.
 
(h)           [Reserved]
 
(i)            The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Loan Parties are carrying
insurance in accordance with Section 7.12.
 
(j)            The Administrative Agent shall have received additional updated
title information as the Administrative Agent may reasonably require setting
forth the status of title of the Oil and Gas Properties previously specified by
the Administrative Agent.
 
(k)           The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.
 
(l)            [Reserved]
 
(m)          [Reserved]
 
(n)           Other than the Bankruptcy Cases, there shall exist no claim,
action, suit, litigation, proceeding or investigation pending in any court or
before any arbitrator or Governmental Authority that relates to the
Indebtedness.
 
(o)           The Administrative Agent shall have received (i) the Reserve
Report, together with any updates related thereto and a certification from a
Responsible Officer, in form and substance acceptable to the Administrative
Agent, certifying that the assumptions contained in any such updates are based
upon factors the Borrower believes are reasonable as of the date hereof and (ii)
a list, as of the Effective Date, of all Persons purchasing Hydrocarbons from
any Loan Party.
 
(p)           The Administrative Agent shall have received the written
acknowledgment and consent, in form and substance satisfactory to the
Administrative Agent, of the Pre-Petition Second Lien Administrative Agent to
the parties entering into this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby.
 
(q)           The Borrower and the Administrative Agent shall have agreed upon
the initial Agreed Budget (it being understood that the budget delivered to FTI
Consulting, Inc. on October 1, 2009 is acceptable to the Administrative Agent).
 
(r)            [Reserved]
 
 
42

--------------------------------------------------------------------------------

 
 
(s)           The Final Order, or to the extent applicable, the Interim Order,
shall have been entered by the Bankruptcy Court in accordance with Bankruptcy
Rule 4001 and is in form and substance satisfactory to the Administrative Agent
and such order shall be in full force and effect and shall not have been (i)
stayed, vacated, revised or rescinded or (ii) without the prior written consent
of the Administrative Agent, in its sole discretion, amended or modified.
 
(t)           All other legal matters required by the terms of this Agreement,
and to the extent applicable, the Interim Order to be satisfied on or before the
Effective Date shall have been so satisfied in a manner reasonably satisfactory
to the Administrative Agent.
 
(u)           The Administrative Agent shall have received such other
certificates or documents as the Administrative Agent or special counsel to the
Administrative Agent may reasonably request.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
Section 6.02   Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, in each
case, is subject to the satisfaction of each of the following conditions:
 
(a)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no event, development or circumstance has occurred or
shall then exist that has resulted in, or could reasonably be expected to have,
a Material Adverse Effect, except (i) the continuation of the Bankruptcy Cases
and (ii) the continuation of the circumstances giving rise to the filing thereof
or as a result thereof.
 
(c)           The representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct on and as of the date of such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date.
 
(d)           The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit, LC Disbursement or any participations therein or the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
 
43

--------------------------------------------------------------------------------

 
 
(e)           The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for the issuance, amendment, renewal
or extension of a Letter of Credit in accordance with Section 2.08(b), as
applicable.
 
(f)            The purpose of each Borrowing, or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, shall be
consistent with, and for a purpose permitted under, the Agreed Budget (and
Permitted Variances related thereto) in accordance with Section 9.25.
 
(g)           No injunction, writ, restraining order, or other order of any
nature (whether temporary, preliminary or permanent) restricting or prohibiting,
directly or indirectly, the extending of such credit shall have been issued and
remain in force by any Governmental Authority (including, without limitation,
the Bankruptcy Court) against the Borrower, any Guarantor, any Lender or any of
their Affiliates, and such extension of credit shall not violate any requirement
of applicable laws.
 
(h)           The Lenders shall have received, in form and substance reasonably
satisfactory to the Lenders, all certificates, orders, authorizations, consents,
affidavits, schedules, instruments, security agreements, financing statements,
mortgages and other documents which are provided for hereunder or under the
Interim Order (if applicable) or the Final Order.
 
(i)            The Borrower shall have paid all fees and expenses then due and
payable as provided for herein or in any of the other Loan Documents.
 
(j)            To the extent necessary, the Interim Order or, following the
entry of the Final Order, the Final Order shall be in full force and effect, and
shall not have been vacated, reversed or rescinded, and an appeal of such order
shall not have been timely filed and a stay of such order pending appeal shall
not be presently effective, and without the prior written consent of the
Administrative Agent, such order shall not have been amended or modified.
 
(k)           Other than the Bankruptcy Cases, there shall exist no claim,
action, suit, litigation, proceeding or investigation pending in any court or
before any arbitrator or Governmental Authority that relates to the
Indebtedness.
 
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit, as applicable, shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in Section 6.02(a) through (d), (g), and (i) through
(k).
 
ARTICLE VII
Representations and Warranties
 
The Borrower hereby represents and warrants to the Lenders that:
 
Section 7.01   Organization; Powers.  Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 7.02   Authority; Enforceability.  Subject to the entry of the Interim
Order or Final Order, as applicable, the Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action (including, without limitation,
any action required to be taken by any class of directors of such Loan Party or
any other Person, whether interested or disinterested, in order to ensure the
due authorization of the Transactions).  Each Loan Document to which each Loan
Party is a party has been duly executed and delivered by such Loan Party and,
upon entry of the Interim Order (if applicable) and the Final Order, constitutes
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
Section 7.03   Approvals; No Conflicts.  Subject to the entry and effectiveness
of the Interim Order or the Final Order, as applicable, the Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
any Loan Party or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except (i) for the approval of the Bankruptcy Court in the
Interim Order or the Final Order, as applicable, and (ii) such as have been
obtained or made and are in full force and effect other than the recording and
filing of the Security Instruments as required by this Agreement, (b) will not
violate any applicable law or regulation or the Organizational Documents of any
Loan Party or any Subsidiary or any order of any Governmental Authority, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or its Properties, or
give rise to a right thereunder to require any payment to be made by such Loan
Party or such Subsidiary and (d) will not result in the creation or imposition
of any Lien on any Property of any Loan Party or any Subsidiary (other than the
Liens created by the Loan Documents, the Interim Order (if applicable) and the
Final Order).
 
Section 7.04    Financial Condition; No Material Adverse Change.
 
(a)           The Audited Financial Statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.
 
(b)           (i) Since the Petition Date, there has been no event, development
or circumstance, individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect, except (A) the
continuation of Bankruptcy Cases and (B) the continuation of the circumstances
giving rise to the filing thereof or as a result thereof, and (ii) the business
of the Borrower and its Subsidiaries has been conducted only in the ordinary
course consistent with past business practices.
 
45

--------------------------------------------------------------------------------


 
Section 7.05    Litigation.

(a)           Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Loan Parties, threatened
against or affecting the Loan Parties or any Subsidiary (i) not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.
 
(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
Section 7.06   Environmental Matters.  Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on the Borrower:
 
(a)           the Borrower and its Subsidiaries and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws;
 
(b)           the Borrower and its Subsidiaries have obtained all Environmental
Permits required for their respective operations and each of their Properties,
with all such Environmental Permits being currently in full force and effect,
and none of Borrower or its Subsidiaries has received any written notice or
otherwise has knowledge that any such existing Environmental Permit will be
revoked or that any application for any new Environmental Permit or renewal of
any existing Environmental Permit will be protested or denied;
 
(c)           there are no Claims, demands, suits, orders, inquiries, or
proceedings concerning any violation of, or any liability (including as a
potentially responsible party) under, any applicable Environmental Laws that is
pending or threatened against the Borrower or its Subsidiaries or any of their
respective Properties or as a result of any operations at the Properties;
 
(d)           none of the Properties contain or have contained any: (i)
underground storage tanks; (ii) asbestos-containing materials; or (iii)
landfills or dumps; (iv) hazardous waste management units as defined pursuant to
RCRA or any comparable state law; or (v) sites on or nominated for the National
Priority List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;
 
(e)           there has been no Release or threatened Release, of Hazardous
Materials at, on, under or from any of Borrower’s or its Subsidiaries’
Properties, there are no investigations, remediations, abatements, removals, or
monitorings of Hazardous Materials required under applicable Environmental Laws
at such Properties and none of such Properties are adversely affected by any
Release or threatened Release of a Hazardous Material originating or emanating
from any other real property,
 
(f)           neither the Borrower nor its Subsidiaries has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Borrower’s or its
Subsidiaries’ Properties and there are no conditions or circumstances that would
reasonably be expected to result in the receipt of such written notice.
 
 
46

--------------------------------------------------------------------------------

 
 
(g)           there has been no exposure of any Person or property to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any of the Borrower’s or its Subsidiaries’ Properties that would
reasonably be expected to form the basis for a claim for damages or compensation
and there are no conditions or circumstances that would reasonably be expected
to result in the receipt of notice regarding such exposure; and
 
(h)           the Borrower and its Subsidiaries have provided to Lenders
complete and correct copies of all environmental site assessment reports,
investigations, studies, analyses, and correspondence on environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in any of the Borrower’s or its Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.
 
Section 7.07    Compliance with the Laws; No Defaults.
 
(a)           Each Loan Party is in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
(b)           No Default has occurred and is continuing.
 
Section 7.08   Investment Company Act.  No Loan Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.
 
Section 7.09   Taxes.  Each Loan Party has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) as excused by
the Bankruptcy Code, (b) Taxes that are being contested in good faith by
appropriate proceedings and for which each Loan Party, as applicable, has
appropriately recorded in its books the associated liabilities thereof in
accordance with GAAP or (c) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Loan Parties in respect of Taxes and
other governmental charges are, in the reasonable opinion of the Borrower,
adequate.  No Tax Lien has been filed and, to the knowledge of the Loan Parties,
no claim is being asserted with respect to any such Tax or other such
governmental charge.
 
Section 7.10    ERISA.
 
(a)           The Loan Parties and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.
 
(b)           Each Plan is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.
 
(c)           No act, omission or transaction has occurred which could result in
imposition on any Loan Party or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of Section 502 of ERISA or a Tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA.
 
 
47

--------------------------------------------------------------------------------

 
 
(d)          No Plan (other than a defined contribution plan) or any trust
created under any such Plan has been terminated since September 2, 1974.  No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by any Loan Party or any ERISA Affiliate has been or is expected
by any Loan Party or any ERISA Affiliate to be incurred with respect to any
Plan.  No ERISA Event with respect to any Plan has occurred.
 
(e)           Full payment when due has been made of all amounts which any Loan
Party or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof,
and no accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, exists with respect to any
Plan.
 
(f)           The actuarial present value of the benefit liabilities under each
Plan which is subject to Title IV of ERISA does not, as of the end of the most
recently ended fiscal year of each Loan Party, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities.  The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
Section 4041 of ERISA.
 
(g)          Neither any Loan Party nor any ERISA Affiliate sponsors, maintains,
or contributes to an employee welfare benefit plan, as defined in Section 3(1)
of ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by the
Borrower, a Subsidiary or any ERISA Affiliate in its sole discretion at any time
without any material liability.
 
(h)          Neither any Loan Party nor any ERISA Affiliate sponsors, maintains
or contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, any Multiemployer Plan.
 
(i)           Neither any Loan Party nor any ERISA Affiliate is required to
provide security under Section 401(a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for the Plan.
 
Section 7.11   Disclosure; No Material Misstatements.  The Loan Parties have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which they or any of their
Subsidiaries are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Loan Parties
to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 7.12   Insurance.  The Loan Parties have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Loan
Parties.  The Loan Parties hereby agree to deliver to the Administrative Agent,
by no later than the fifth (5th) Business Day after the Effective Date (or such
later date as previously agreed to by the Administrative Agent), documentation
in form and substance acceptable to the Administrative Agent that evidences that
the Administrative Agent and the Lenders have been named as additional insureds
in respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.
 
Section 7.13    [Reserved]
 
Section 7.14   Subsidiaries.  Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Borrower
has no Subsidiaries and the Borrower has no Foreign Subsidiaries.  Each
Subsidiary on such schedule is a Wholly-Owned Subsidiary, unless otherwise noted
therein.
 
Section 7.15   Location of Business and Offices.  The Borrower’s jurisdiction of
organization is Utah; the name of the Borrower as listed in the public records
of its jurisdiction of organization is Aurora Oil & Gas Corporation; and the
organizational identification number of the Borrower in its jurisdiction of
organization is 608892-0142 (or, in each case, as set forth in a notice
delivered to the Administrative Agent pursuant to Section 8.01(n) in accordance
with Section 13.01).  The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 13.01 (or as
set forth in a notice delivered pursuant to Section 8.01(n) and Section
13.01(c)).  Each Subsidiary’s jurisdiction of organization, name as listed in
the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office are stated on
Schedule 7.14 (or as set forth in a notice delivered pursuant to Section
8.01(n)).
 
Section 7.16    Properties; Titles, Etc.
 
(a)           Each of the Loan Parties has good and defensible title to all the
material Oil and Gas Properties evaluated in the Reserve Report and good title
to all its material personal Properties, in each case, free and clear of all
Liens except for Permitted Liens.  After giving full effect to the Excepted
Liens, the Loan Parties specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate such Loan Party to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the Reserve Report
that is not offset by a corresponding proportionate increase in the such Loan
Party’s net revenue interest in such Property.
 
(b)          All material leases and agreements necessary for the conduct of the
business of the Loan Parties are valid and subsisting, in full force and effect,
and there exists no default or event or circumstance which with the giving of
notice or the passage of time or both would give rise to a default under any
such lease or leases, which could reasonably be expected to have a Material
Adverse Effect (except to the extent such Material Adverse Effect results from
the commencement of the Bankruptcy Cases).
 
 
49

--------------------------------------------------------------------------------

 
 
(c)           The rights and Properties presently owned, leased or licensed by
the Loan Parties, including, without limitation, all easements and rights of
way, include all rights and Properties necessary to permit the Loan Parties to
conduct their business in all material respects in the same manner as their
business have been conducted prior to the date hereof.
 
(d)           All of the Properties of the Loan Parties which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.
 
(e)           Each Loan Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by such Loan Party does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  The Loan Parties either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.
 
Section 7.17   Maintenance of Properties.  Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Loan Parties
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Borrower and its Subsidiaries.  Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (i) no Oil and Gas Property of any
Loan Party is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Loan Parties is deviated from the vertical more than
the maximum permitted by Governmental Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of such Loan Party.  All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by any Loan Party that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Loan Parties, in a manner consistent with the Loan Parties’ past
practices (other than those the failure of which to maintain in accordance with
this Section 7.17 could not reasonably be expected to have a Material Adverse
Effect).
 
Section 7.18   Gas Imbalances, Prepayments.  Except as set forth on Schedule
7.18, as of the date hereof, on a net basis there are no gas imbalances, take or
pay or other prepayments which would require any Loan Party to deliver
Hydrocarbons produced from the Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding $50,000 of
gas (on an mcf equivalent basis) in the aggregate.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 7.19   Marketing of Production.  Except for contracts listed and in
effect on the date hereof on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the Reserve Report (with
respect to all of which contracts the Borrower represents that it or its
Subsidiaries are receiving a price for all production sold thereunder which is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject Property’s
delivery capacity), no material agreements exist which are not cancelable on
sixty (60) days notice or less without penalty or detriment for the sale of
production from the Loan Parties’ Hydrocarbons (including, without limitation,
calls on or other rights to purchase, production, whether or not the same are
currently being exercised) that (a) pertain to the sale of production at a fixed
price and (b) have a maturity or expiry date of longer than six (6) months from
the date hereof.
 
Section 7.20   Swap Agreements.  Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(e), sets forth, a true and complete list of all Swap Agreements
of the Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark-to-market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.
 
Section 7.21   Use of Loans and Letters of Credit.  The proceeds of the Loans
and the Letters of Credit shall be used as provided in Section 2.07.  The Loan
Parties are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board).  No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.
 
Section 7.22    Investments.  None of the Loan Parties holds any Investments
other than Permitted Investments.
 
Section 7.23   Collateral Documents; Nature of Obligations.  The provisions of
the Security Instruments, taken together with the Interim Order (if applicable),
and the Final Order, are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties and any other secured parties
identified therein, a legal, valid and enforceable first priority Lien or
security interest in all right, title and interest of the Loan Parties in the
Collateral and all proceeds thereof.  Pursuant to the terms of the Interim Order
(if applicable) and Final Order, no filing or other action will be necessary to
perfect or protect such Liens and security interests.  Pursuant to and to the
extent provided in the Interim Order (if applicable) and the Final Order, the
Indebtedness of the Loan Parties will constitute allowed administrative expense
claims in the Bankruptcy Cases under Section 364(c) of the Bankruptcy Code,
having priority over all administrative expense claims and unsecured claims
against such Loan Parties now existing or hereafter arising, of any kind
whatsoever, including, without limitation, all administrative expense claims of
the kind specified in Sections 503(b) and 507(b) of the Bankruptcy Code and all
super-priority administrative expense claims granted to any other Person,
subject, as to priority, only to the Carve-Out.
 
 
51

--------------------------------------------------------------------------------

 
 
Section 7.24   Broker’s Fees.  Except for Beachwalk Capital LLC or as otherwise
previously disclosed in writing to the Administrative Agent, no Loan Party has
any obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Loan Documents.
 
Section 7.25   Representations and Warranties from Other Loan Documents.  Each
of the representations and warranties made by any of the Loan Parties in any of
the other Loan Documents is true and correct in all material respects.
 
Section 7.26   Agreed Budget.  A true and complete copy of the initial thirteen
(13)-week detailed budget (such initial budget, as updated in accordance with
the provisions of Section 8.01(d)(i), the “Agreed Budget”), which shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Majority Lenders, is attached as Exhibit H hereto.
 
Section 7.27    Financing Orders.
 
(a)           The Loan Parties are in compliance in all material respects with
the terms and conditions of the Interim Order and the Final Order, as
applicable.
 
(b)           Each of the Interim Order (to the extent necessary, with respect
to the period prior to the entry of the Final Order) or the Final Order (from
after the date the Final Order is entered) is in full force and effect and has
not been vacated, reversed or rescinded or, without the prior written consent of
the Administrative Agent, in its sole discretion, amended or modified and no
appeal of such order has been timely filed or, if timely filed, no stay pending
such appeal is currently effective.
 
ARTICLE VIII
Affirmative Covenants
 
Until the Aggregate Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents shall have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
 
Section 8.01    Monthly Operating Reports; Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)           Monthly Operating Reports.  As soon as available, but in any event
not later than thirty (30) days after the end of each calendar month of each
fiscal year of the Loan Parties, any and all monthly operating reports required
to be submitted for such applicable period to the office of the United States
Trustee or filed for such applicable period with the Bankruptcy Court pursuant
to the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure.
 
(b)           [Reserved.]
 
(c)           Certificate of Financial Officer — Compliance.  Concurrently with
any delivery of financial reports under Section 8.01(a), a certificate of a
Financial Officer in substantially the form of Exhibit D hereto which, among
other things, (i) certifies as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) states whether any change in
GAAP or in the application thereof has occurred since the Petition Date and, if
any such change has occurred, specifying the effect of such change on the
financial reports accompanying such certificate.
 
 
52

--------------------------------------------------------------------------------

 
 
(d)           Certain Additional Reporting; Certificate of Financial Advisor and
Financial Officer.  In form and detail reasonably satisfactory to the
Administrative Agent:
 
(i)            By no later than (A) with respect to (y) the initial Agreed
Budget, November 20, 2009, and (z) each subsequent Agreed Budget, the fifth
(5th) Business Day prior to the expiration of the period previously mutually
agreed by the Administrative Agent and the Borrower to be applicable to such
Agreed Budget (a “Subsequent Budget Period”), a certificate of the chief
restructuring officer or duly authorized representative of the financial advisor
of the Borrower, setting forth a thirteen (13)-week (or such other period
mutually agreed by the Administrative Agent and the Borrower) detailed budget
for the Subsequent Budget Period of the Loan Parties’ cash receipts and expenses
(each, a “Proposed Budget”), (B) the third (3rd) Business Day of each week after
the Effective Date, a comparison of actual results and Variance analysis (1) for
the preceding week of each of the amounts in the line items set forth in the
Agreed Budget, and (2) that is cumulative from the Petition Date (or from the
first day of the applicable Subsequent Budget Period, as applicable) to such
date of each of the line items set forth in the Agreed Budget, in each case
under clauses (A) and (B), with such supporting detail as the Administrative
Agent and its financial advisors may request, and (C) at any time, the Borrower
may furnish a Proposed Budget; provided, in each case under clauses (A) and (C),
that if any Proposed Budget has the effect of creating a Variance other than a
Permitted Variance when compared to the most recent Agreed Budget, such Variance
must, prior to becoming part of the Agreed Budget, be approved in writing by the
Administrative Agent and only upon the actual receipt of such written approvals
shall such Variance become, at such time and going forward (until subsequently
modified as provided herein), part of the “Agreed Budget” hereunder; and
 
(ii)           On the third (3rd) Business Day of each week, a certificate of a
Financial Officer, setting forth (A) with respect to the prior week, an
accounting of all monies deposited in, withdrawn from, and the balances in, the
Existing Accounts, and (B) a report setting forth for each week during the then
current fiscal year to date, the estimated volume of production and sales
attributable to production for each such week from Oil and Gas Properties, and
setting forth the lease operating expenses attributable thereto and incurred for
each such calendar month; provided, that the Borrower will promptly furnish to
the Administrative Agent, when obtained, the actual volume of production and
sales results for each such week, including actual related ad valorem, severance
and production Taxes and lease operating expenses attributable thereto and
actually incurred for each such calendar month.
 
(e)           Certificate of Financial Officer – Swap Agreements.  No later than
the tenth (10th) Business Day after the expiration of each fiscal quarter of the
Loan Parties, a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such fiscal quarter, a true and complete list of all Swap Agreements of
the Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark-to-market value therefor, any new credit support agreements
relating thereto not listed on Schedule 7.20, any margin required or supplied
under any credit support document, and the counterparty to each such agreement.
 
 
53

--------------------------------------------------------------------------------

 

(f)           Certificate of Insurer — Insurance Coverage.  Not later than the
tenth (10th) Business Day after the expiration of each fiscal quarter of the
Loan Parties, a certificate of insurance coverage from each insurer with respect
to the insurance required by Section 8.07, in form and substance satisfactory to
the Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.
 
(g)           Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other report or letter submitted to any Loan Party by independent
accountants in connection with any annual, interim or special audit made by them
of the books of such Loan Party, and a copy of any response by such Loan Party,
or the Board of Directors of such Loan Party, to such letter or report.
 
(h)           SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, copies of all periodic and other reports,
proxy statements and other materials filed by any Loan Party with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be.
 
(i)           Notices Under Material Instruments.  Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
 
(j)           Updated Reserve Report.  Promptly after receiving or otherwise
becoming available, any and all updates to the Reserve Report, including any
updates prepared by, or received from, any Approved Petroleum Engineer or any
other independent petroleum engineer.
 
(k)           Notice of Sales of Oil and Gas Properties.  In the event any Loan
Party intends to Dispose of any Oil or Gas Properties or any Equity Interests in
any Subsidiary in accordance with Section 9.12, prior written notice of such
Disposition, the price thereof and the anticipated date of closing and any other
details thereof requested by the Administrative Agent or any Lender.
 
(l)           Notice of Casualty Events.  Prompt written notice, and in any
event within three (3) Business Days, of the occurrence of any Casualty Event or
the commencement of any action or proceeding that could reasonably be expected
to result in a Casualty Event.
 
(m)          Issuance of Permitted Refinancing Debt.  In the event the Borrower
intends to refinance any Debt with the proceeds of Permitted Refinancing Debt as
contemplated by Section 9.02(b), prior written notice of such intended offering
therefor, the amount thereof and the anticipated date of closing and will
furnish a copy of the preliminary offering memorandum (if any) and the final
offering memorandum (if any).
 
(n)           Information Regarding Borrower and Guarantors.  Prompt written
notice (and in any event within thirty (30) days prior thereto) of any change
(i) any Loan Party’s corporate name or in any trade name used to identify such
Person in the conduct of its business or in the ownership of its Properties,
(ii) in the location of any Loan Party’s chief executive office or principal
place of business, (iii) in any Loan Party’s identity or corporate structure or
in the jurisdiction in which such Person is incorporated or formed, (iv) in any
Loan Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in any Loan
Party’s federal taxpayer identification number.
 
(o)           [Reserved]
 
 
54

--------------------------------------------------------------------------------

 

(p)           Notices of Certain Changes.  Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to any preferred stock designation or any
Organizational Document of any Loan Party.
 
(q)           Bankruptcy Cases Filings, Documents, Etc.
 
(i)           Prior to the filing thereof in the Bankruptcy Court, all material
filings related to the transactions contemplated by this Agreement and the other
Loan Documents and/or any Disposition;
 
(ii)          Promptly, all pleadings, motions, applications, financial
information and other papers and documents filed by any of the Loan Parties in
the Bankruptcy Cases; and
 
(iii)         Promptly, all written reports given by the Borrower or HPPC or
their respective attorneys, accountants, or advisors to the Creditors’ Committee
in the Bankruptcy Cases.
 
(r)           Other Requested Information.  Promptly following any request
therefor, such other information regarding (i) the operations, business affairs
and financial condition of any Loan Party (including, without limitation, any
Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA), or compliance with the terms of this Agreement or any other
Loan Document, or (ii) the acts, conduct, Property, liabilities, operations,
financial condition and transactions of any Loan Party, or concerning any matter
that may affect the administration of its estate, in each case, as the
Administrative Agent or any Lender may from time to time reasonably request.
 
Section 8.02   Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting any Loan Party thereof
not previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders) that, in either case, if
adversely determined, could reasonably be expected to result in liability in
excess of $150,000, not fully covered by insurance, subject to normal
deductibles;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding $100,000; and
 
(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect except (i) the continuation of
the Bankruptcy Cases and (ii) the continuation of the circumstances giving rise
to the filing thereof or as a result thereof.
 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 
55

--------------------------------------------------------------------------------

 
 
Section 8.03   Existence; Conduct of Business.  The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.
 
Section 8.04   Payment of Obligations.  To the extent permitted by the
Bankruptcy Court and provided for in the Agreed Budget, the Borrower will, and
will cause each Subsidiary to, pay its obligations, including Tax liabilities of
the Loan Parties before the same shall become delinquent or in default, which
arise after the Petition Date except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings diligently conducted,
(b) the Loan Parties has appropriately recorded in their respective books the
associated liabilities thereof in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect or result in the seizure or levy of any Property of
any Loan Party.
 
Section 8.05   Performance of Obligations under Loan Documents.  The Borrower
will pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.
 
Section 8.06   Operation and Maintenance of Properties.  To the extent permitted
by the  Bankruptcy Court and provided for in the Agreed Budget, the Borrower, at
its own expense, will, and will cause each Subsidiary to:
 
(a)           operate their Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable proration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, as excused by the Bankruptcy Code, and where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.
 
(b)           keep and maintain all Property material to the conduct of their
business in good working order and condition (ordinary wear and tear excepted)
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities.
 
(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to their Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 
56

--------------------------------------------------------------------------------

 
 
(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in their Oil and Gas Properties and other
material Properties.
 
(e)           operate their Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.
 
(f)           to the extent the Borrower or one of its Subsidiaries is not the
operator of any Property, the Borrower or such Subsidiary shall use reasonable
efforts, consistent with past practices, to cause the operator to comply with
this Section 8.06.
 
Section 8.07   Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  The loss payable clauses or provisions in said insurance policy or
policies insuring any of the Collateral for the Loans shall be endorsed in favor
of and made payable to the Administrative Agent as its interests may appear and
any such liability policies shall name the Administrative Agent and the Lenders
as “additional insureds” and provide that the insurer will endeavor to give at
least thirty (30) days prior notice of any cancellation to the Administrative
Agent.
 
Section 8.08  Books and Records; Inspection Rights.  The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.  The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender (including, financial advisors retained by or for the benefit of
the Administrative Agent or the Lenders), upon reasonable prior notice, to visit
and inspect its Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at the sole expense of the Borrower and at such
reasonable times and as often as requested.
 
Section 8.09   Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all Governmental Requirements, laws, rules,
regulations and orders of any Governmental Authority applicable to them or their
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 
57

--------------------------------------------------------------------------------

 

Section 8.10   Environmental Matters.
 
(a)           The Borrower shall at its sole expense:  (i) comply, and shall
cause its Properties and operations and each Subsidiary and each Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not dispose of or otherwise release, and shall cause each Subsidiary not to
dispose of or otherwise release, any oil, oil and gas waste, Hazardous Material,
or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties or any other Property to the extent caused by the
Borrower’s or any of its Subsidiaries’ operations except in compliance with
applicable Environmental Laws, the disposal or release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, Hazardous
Material, or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such policies of environmental audit and compliance as may be
necessary to continuously determine and assure that the Borrower’s and its
Subsidiaries’ obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.
 
(b)           The Borrower will promptly, but in no event later than five (5)
days of the occurrence of a triggering event, notify the Administrative Agent
and the Lenders in writing of any threatened action, investigation or inquiry by
any Governmental Authority or any threatened demand or lawsuit by any landowner
or other third party against the Borrower or its Subsidiaries or their
Properties of which the Borrower has knowledge in connection with any
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $500,000, not fully
covered by insurance, subject to normal deductibles.
 
(c)           The Borrower will, and will cause each Subsidiary to, provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent and the Lenders and
no more than once per year in the absence of any Event of Default (or as
otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority), in connection with any future acquisitions of Oil
and Gas Properties or other Properties.
 
Section 8.11   Agreement to Deliver Security Instruments.  To the extent
requested by the Administrative Agent, the Borrower at its sole expense will (i)
cause (or use its reasonable efforts to cause in cases where a third-party
consent is required) all of the Collateral (including, without limitation, all
owned and leased real and personal Property of each Loan Party) to be subject at
all times to first priority, perfected and, in the case of real Property
(whether leased or owned), title insured Liens in favor of the Administrative
Agent to secure the Indebtedness pursuant to the terms and conditions hereof,
the Security Instruments, the Interim Order (if applicable) and the Final Order,
and (ii) deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, mortgages, real estate title
insurance policies, surveys, environmental reports, landlord’s waivers,
certified resolutions and other organizational and authorizing documents of such
Person, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 
58

--------------------------------------------------------------------------------

 
 
Section 8.12   Further Assurances.
 
(a)           The Borrower at its sole expense will, and will cause each
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of any Loan Party, as the case
may be, in the Loan Documents, including the Notes, or to further evidence and
more fully describe the Collateral intended as security for the Indebtedness, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.
 
(b)           The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
the Borrower or any other Guarantor where permitted by law.  A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.
 
Section 8.13   Deposit Accounts.
 
(a)           The Borrower shall, and shall cause each of the Guarantors to,
maintain their deposit, securities, commodity and bank accounts that are
identified on Schedule 8.13 (the “Existing Accounts”) in accordance with the
cash management system as set forth in the Cash Management Order.
 
(b)           Except as permitted by an order of the Bankruptcy Court, without
the Administrative Agent’s prior written consent, neither the Borrower, nor any
of the Guarantors, shall close any Existing Account or establish any new bank
accounts.
 
Section 8.14   Title Information.  On or before the delivery to the
Administrative Agent and the Lenders of the Reserve Report pursuant to Section
6.01(o)(i), the Borrower will deliver additional updated title information
reasonably required by the Administrative Agent, in form and substance
acceptable to the Administrative Agent, covering the Oil and Gas Properties
previously specified by the Administrative Agent.
 
Section 8.15   Additional Guarantors.  The Borrower will promptly notify the
Administrative Agent at the time that any Person becomes a debtor in the
Bankruptcy Cases, and (a) promptly thereafter (and in any event within five
days), seek an order of the Bankruptcy Court authorizing such Person to become a
Guarantor hereunder and (b) immediately upon the entry of such order, (i) cause
such Person to become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty Agreement or a “Assumption
Agreement” in the form attached as Annex I to the Guaranty Agreement, and (ii)
deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 6.01(b) and, if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the Guaranty Agreement), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 
59

--------------------------------------------------------------------------------

 
 
Section 8.16  ERISA Compliance.  The Borrower will promptly furnish and will
cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (ii) immediately upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in Section 406 of ERISA
or in Section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by a Responsible Officer, the Subsidiary or
the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action the Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan.  With respect to each Plan (other than a Multiemployer Plan), the Borrower
will, and will cause each Subsidiary and ERISA Affiliate to, (i) satisfy in full
and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any lien, all of the contribution
and funding requirements of Section 412 of the Code (determined without regard
to subsections (d), (e), (f) and (k) thereof) and of Section 302 of ERISA
(determined without regard to Sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
Sections 4006 and 4007 of ERISA.
 
Section 8.17   Marketing Activities.
 
(a)           The Borrower will not, and will not permit any Subsidiary to,
engage in marketing activities for any Hydrocarbons or enter into any contracts
related thereto other than (i) contracts for the sale of Hydrocarbons scheduled
or reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and its Subsidiaries that the
Borrower or one of its Subsidiaries has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (iii) other contracts for
the purchase and/or sale of Hydrocarbons of third parties (A) which have
generally offsetting provisions (i.e. corresponding pricing mechanics, delivery
dates and points and volumes) such that no “position” is taken and (B) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.
 
(b)           The Borrower will not, and will not permit any Subsidiary to,
amend in any material respect the written Hydrocarbon Marketing Policy delivered
to the Lenders without the prior written consent of the Administrative Agent and
the Majority Lenders.
 
Section 8.18   Compliance with Financing Orders.  The Borrower shall comply, and
shall cause each of its Subsidiaries to comply, with the Interim Order and the
Final Order, as applicable, and each of the other orders entered by the
Bankruptcy Court.

 
60

--------------------------------------------------------------------------------

 

Section 8.19   Retention of Financial Advisor; Executives.  The Borrower shall
at the Borrower’s expense, continue the retention and employment of Sanford R.
Edlein as chief restructuring officer and Huron Consulting Services LLC as
financial advisor to the Borrower (or another chief restructuring officer or
financial advisor acceptable to the Administrative Agent), such retention to be
on terms and conditions satisfactory to the Administrative Agent.
 
Section 8.20   Bankruptcy Cases Related Matters and Deadlines.  The Borrower
shall cause (a) the Confirmed Plan of Reorganization, together with the
disclosure statements related thereto, to be filed with the Bankruptcy Court on
or prior to October 6, 2009, (b) a confirmation hearing with the Bankruptcy
Court relating to the Confirmed Plan of Reorganization to be held on or prior to
November 30, 2009, and (c) the Plan Effective Date to have occurred on or prior
to December 15, 2009.
 
ARTICLE IX
Negative Covenants
 
Until the Aggregate Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 9.01   [Reserved]
 
Section 9.02   Debt.  The Loan Parties will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:
 
(a)           the Notes or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.
 
(b)           Debt of the Borrower and its Subsidiaries outstanding on the
Petition Date and listed on Schedule 9.02, and any Permitted Refinancing Debt in
respect thereof.
 
(c)           Guarantees of the Borrower or any Guarantor in respect of Debt
otherwise permitted hereunder of the Borrower or any other Guarantor.
 
(d)           accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business.
 
(e)           Debt associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties.
 
(f)           intercompany Debt by and among the Borrower and any Guarantor (or
between Guarantors), solely to the extent permitted by Section 9.05(k);
provided, that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of the Guarantors;
provided, further, that any such Debt owed by either the Borrower or a Guarantor
shall be subordinated to the Indebtedness on terms set forth in the Guaranty
Agreement.
 
(g)           endorsements of negotiable instruments for collection in the
ordinary course of business.

 
61

--------------------------------------------------------------------------------

 
 
Section 9.03   Liens.  Subject to (x) the Financing Orders, (y) the Cash
Collateral Order and (z) Section 9.26, the Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except (the following
exceptions, collectively, “Permitted Liens”):
 
(a)           Liens securing the payment of any Indebtedness.
 
(b)           Liens existing on the Petition Date and listed on Schedule 9.03.
 
(c)           Excepted Liens.
 
(d)           Liens securing any Permitted Refinancing Debt provided that any
such Permitted Refinancing Debt is not secured by any additional or different
Property not securing the Refinanced Debt.
 
(e)           additional Liens granted by the Bankruptcy Court to the
Pre-Petition Secured Parties pursuant (i) to the Financing Orders or (ii)
otherwise.
 
(f)           any other Lien, but only to the extent, that (i) if created,
incurred, assumed or suffered by a Loan Party on or after the Petition Date,
such Lien is (A) junior to the Liens of the Administrative Agent and the Lenders
hereunder and junior to the adequate protection Liens granted to the
Pre-Petition Secured Parties in accordance with the Financing Orders and (B)
approved by the Bankruptcy Court with the prior written consent of the
Administrative Agent and (ii) if created, incurred, assumed or suffered by a
Loan Party before the Petition Date, such Liens (A) have the priority set forth
in the Financing Orders and (B) are valid, perfected, enforceable and
unavoidable in accordance with applicable law.
 
Section 9.04   Dividends and Distributions.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of its Property to its Equity Interest
holders, except, to the extent previously approved by the Administrative Agent
in writing (other than with respect to any dividend required to be made in order
to comply with the Borrower’s obligations under Section 3.04(c)), Subsidiaries
may declare and pay dividends to the Borrower ratably with respect to their
Equity Interests.
 
Section 9.05   Investments, Loans and Advances.  The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
 
(a)           Investments existing as of the Petition Date and set forth in
Schedule 9.05.
 
(b)           accounts receivable arising in the ordinary course of business.
 
(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one (1) year from the date of creation thereof.
 
(d)           commercial paper maturing within one (1) year from the date of
creation thereof rated in the highest grade by S&P or Moody’s.

 
62

--------------------------------------------------------------------------------

 
 
(e)           deposits maturing within one (1) year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency).
 
(f)           deposits in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
 
(g)           subject to the prior written consent of the Administrative Agent,
Investments (including, without limitation, capital contributions) in general or
limited partnerships or other types of entities (each a “venture”) entered into
by the Borrower or a Subsidiary with others in the ordinary course of business;
provided, that (i) any such venture is engaged exclusively in oil and gas
exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $300,000.
 
(h)           subject to the prior written consent of the Administrative Agent,
Investments in direct ownership interests in additional Oil and Gas Properties
and gas gathering systems related thereto or related to farm-out, farm-in, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary
in the oil and gas exploration and production business located within the
geographic boundaries of the United States of America.
 
(i)           Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any Subsidiary as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Subsidiaries;
provided, that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all Investments held at any one
time under this Section 9.05(i) exceeds $100,000.
 
(j)           Investments otherwise permitted pursuant to the terms of this
Agreement and provided for and disclosed in the Agreed Budget, provided that no
such Investments shall be made if immediately prior to making such Investment,
or after giving effect thereto, there shall exist an Event of Default which is
continuing.
 
(k)           subject to the prior written consent of the Administrative Agent,
Investments (i) made by the Borrower in or to the Guarantors, and (ii) made by
any Subsidiary in or to the Borrower or any Guarantor.
 
Section 9.06   Nature of Business; International Operations.  The Borrower will
not, and will not permit any Subsidiary to, allow any material change to be made
in the character of its business as an independent oil and gas exploration and
production company.  From and after the date hereof, the Borrower and its
Domestic Subsidiaries will not acquire or make any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties not located within the geographical boundaries of the United
States.  The Borrower shall not have any Foreign Subsidiaries.

 
63

--------------------------------------------------------------------------------

 
 
Section 9.07   Limitation on Leases.  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests), under leases
or lease agreements which would cause the aggregate amount of all payments made
by the Borrower and the Subsidiaries pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $1,000,000 in any period of twelve (12) consecutive
calendar months during the life of such leases.
 
Section 9.08   Proceeds of Notes.  The Borrower will not permit the proceeds of
the Notes to be used for any purpose other than those permitted by Section
2.07.  Neither the Borrower nor any Person acting on behalf of the Borrower has
taken or will take any action which might cause any of the Loan Documents to
violate Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.  If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
 
Section 9.09   ERISA Compliance.  The Borrower will not, and will not permit any
Subsidiary to, at any time:
 
(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which the Borrower, a Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of Section 502 of ERISA or a Tax imposed by Chapter
43 of Subtitle D of the Code.
 
(b)           terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of the Borrower, a Subsidiary or any ERISA Affiliate to the
PBGC.
 
(c)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto.
 
(d)           permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of Section 302 of ERISA or
Section 412 of the Code, whether or not waived, with respect to any Plan.
 
(e)           permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by the
Borrower, a Subsidiary or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities.  The term “actuarial present value of the benefit
liabilities” shall have the meaning specified in Section 4041 of ERISA.

 
64

--------------------------------------------------------------------------------

 
 
(f)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.
 
(g)           acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
the Borrower or a Subsidiary or with respect to any ERISA Affiliate of the
Borrower or a Subsidiary if such Person sponsors, maintains or contributes to,
or at any time in the six (6)-year period preceding such acquisition has
sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2) any
other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities.
 
(h)           incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under Sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA.
 
(i)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in Section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability.
 
(j)           amend, or permit any ERISA Affiliate to amend, a Plan resulting in
an increase in current liability such that the Borrower, a Subsidiary or any
ERISA Affiliate is required to provide security to such Plan under Section
401(a)(29) of the Code.
 
Section 9.10   Disposition or Discount of Receivables.  Without the prior
written consent of the Administrative Agent, the Borrower will not, and will not
permit any Subsidiary to, discount or Dispose of (with or without recourse) any
of its notes receivable or accounts receivable; provided, however, that the
Borrower and any Guarantor shall be permitted to undertake a dollar-for-dollar
set-off, at full value, of any such receivables owed by a Person to the Borrower
or any Guarantor, as the case may be, against any account payables owed by the
Borrower or any Guarantor, as the case may be, to such Person.
 
Section 9.11   Mergers, Etc.  The Borrower will not, and will not permit any
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property (whether now owned or hereafter acquired) to any other
Person or liquidate or dissolve.
 
Section 9.12   Disposition of Properties.  The Borrower will not, and will not
permit any Subsidiary to, make any Disposition or enter into any agreement to
make any Disposition, except (a) Excluded Dispositions and (b) the Disposition
(including Casualty Events) of any Oil and Gas Property or any interest therein
or any Subsidiary owning Oil and Gas Properties; provided, that, in the case of
clause (b), (i) 100% of the consideration received in respect of such
Disposition shall be cash, (ii) the consideration received in respect of such
Disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Subsidiary subject to such Disposition (as
reasonably determined by the board of directors of the Borrower and, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower certifying to that effect), (iii) such
Disposition is previously approved by the Administrative Agent in writing, and
(iv) if any such Disposition is of a Subsidiary owning Oil and Gas Properties,
such sale or other disposition shall include all the Equity Interests of such
Subsidiary.

 
65

--------------------------------------------------------------------------------

 
 
Section 9.13   Environmental Matters.  The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to any Remedial Work under any Environmental Laws, assuming disclosure
to the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations could reasonably be expected to have a Material Adverse
Effect.
 
Section 9.14   Transactions with Affiliates.  The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase or Disposition of Property or the rendering of any
service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate.
 
Section 9.15   Subsidiaries.  The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.15.  The Borrower shall not, and shall not permit
any Subsidiary to, Dispose of any Equity Interests in any Subsidiary except in
compliance with Section 9.12.  Neither the Borrower nor any Subsidiary shall
have any Foreign Subsidiaries.
 
Section 9.16  Negative Pledge Agreements; Dividend Restrictions.  The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than this Agreement and
the Security Instruments) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith.
 
Section 9.17   Prohibited Contracts.  Other than those listed on Schedule 9.17,
the Borrower will not, and will not permit any Subsidiary to:
 
(a)           allow gas imbalances or enter into any “take-or-pay” contract or
other contract or arrangement with respect to the Oil and Gas Properties of the
Borrower or any Subsidiary that would require the Borrower or such Subsidiary
(i) to deliver Hydrocarbons at some future time without then receiving full
payment therefor, or (ii) for the purchase of goods or services which obligates
it to pay for such goods or service regardless of whether they are delivered or
furnished to it, other than contracts for services reasonably anticipated to be
utilized in the ordinary course of business; or
 
(b)           amend or permit any amendment to any contract or lease which
releases, qualifies, limits, makes contingent or otherwise detrimentally affects
the rights and benefits of the Administrative Agent or any Lender under, or
acquired pursuant to, any Security Instrument.

 
66

--------------------------------------------------------------------------------

 
 
Section 9.18   Swap Agreements.  Without the prior written consent of the
Administrative Agent, the Borrower will not, and will not permit any Subsidiary
to, become a party to or in any manner be liable on any Swap Agreement other
than the Existing Swap Agreements.
 
Section 9.19   Transactions Affecting Collateral or Indebtedness.  The Borrower
will not, and will not permit any Subsidiary to, directly or indirectly enter
into any transaction or any agreement, instrument or other undertaking
subsequent to the Petition Date which could be reasonably expected to have a
Material Adverse Effect.
 
Section 9.20   Capital Expenditures.  The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly make Capital Expenditures unless
provided for in the Agreed Budget (and Permitted Variances related thereto).
 
Section 9.21   Amendment and Prepayment of Other Debt.  The Borrower will not,
and will not permit any Subsidiary to directly or indirectly do any of the
following:
 
(a)           Except in connection with the Confirmed Plan of Reorganization
confirmed by the Bankruptcy Court in these Bankruptcy Cases or pursuant to an
order of the Bankruptcy Court relating to an action commenced in accordance with
Paragraph 22 of the Cash Collateral Order, amend or modify any of the terms of
any Debt of any of the Loan Parties arising prior to the Petition Date, if such
amendment or modification would add or change any terms in a manner adverse to
the Loan Parties or the Lenders, or shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled
or increase the interest rate applicable thereto; or
 
(b)           make any payment of any Debt or any claim arising prior to the
Petition Date except as permitted pursuant to an order of the Bankruptcy Court
and/or set forth in the Agreed Budget or make any voluntary, optional or other
non-scheduled payment (the “buyout” price at the end of the term of any Capital
Lease or Synthetic Lease being treated hereunder as scheduled), prepayment,
redemption, acquisition for value, refund, refinance or exchange of any Debt of
such Loan Party arising after the Petition Date (including, without limitation,
any interest, premium or other amounts owing in respect thereof), in each case
whether or not mandatory, except (i) with respect to the Indebtedness, or (ii)
for payments made pursuant to the Interim Order (if applicable) or the Final
Order and in each instance as set forth in the Agreed Budget.
 
Section 9.22   Organization Documents; Fiscal Year.  Without the prior written
consent of the Administrative Agent, the Borrower will not, and will not permit
any Subsidiary to, directly or indirectly (a) amend, modify or change its
Organization Documents or (b) change its fiscal year.
 
Section 9.23   Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly enter into any Sale and
Leaseback Transaction.
 
Section 9.24   Deposit Accounts.  The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly maintain at any time any Deposit Account
at any Bank (as both such terms are defined in Article 9 of the UCC) other than
as provided in Section 8.13.
 
Section 9.25   Compliance with Agreed Budget.  Except as otherwise provided
herein or approved by the Administrative Agent and the Majority Lenders, the
Borrower will not, and will not permit any Subsidiary to directly or indirectly
(a) use any cash or the proceeds of any Loans in a manner or for a purpose other
than in accordance with this Agreement, the Financing Orders and the most recent
Agreed Budget (and Permitted Variances related thereto), and (b) permit a
disbursement on a line item basis or revenues generated in the ordinary course
of business, as the case may be, causing any Variance other than Permitted
Variances without the prior written consent of the Administrative Agent and the
Majority Lenders.

 
67

--------------------------------------------------------------------------------

 
 
Section 9.26   Chapter 11 Claims.  The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, incur, create, assume, suffer to
exist or permit any administrative expense, unsecured Claim, or other
Super-Priority Claim or Lien which is pari passu with or senior to the Claims or
Liens, as the case may be, of the Administrative Agent and the Lenders against
the Loan Parties hereunder or under the Financing Orders, or apply to the
Bankruptcy Court for authority so to do, except for the Carve-Out.
 
Section 9.27   Revision of Orders; Applications to Bankruptcy Court.  The
Borrower will not, and will not permit any Subsidiary to, directly or indirectly
(a) seek, consent to or suffer to exist any modification, stay, vacation or
amendment of the Interim Order (if applicable) or the Final Order except for any
modifications and amendments agreed to in writing by the Administrative Agent
and the Majority Lenders, or (b) apply to the Bankruptcy Court for authority to
take any action prohibited by this Article IX (except to the extent such
application and the taking of such action is conditioned upon the receiving the
written consent of the Administrative Agent and the Majority Lenders).
 
ARTICLE X
Events of Default; Remedies
 
Section 10.01 Events of Default.  One or more of the following events shall
constitute an “Event of Default”:
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days.
 
(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party in or in connection with any Loan Document or any amendment or
modification of any Loan Document or waiver under such Loan Document, or in any
report, certificate, financial statement, financial report or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made.
 
(d)           the Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01(i), Section
8.01(n), Section 8.02, Section 8.13(b), Section 8.16, Section 8.18, Section 8.20
or in Article IX.

 
68

--------------------------------------------------------------------------------

 

(e)           the Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of ten (10) days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (B) a Responsible Officer of the Borrower or such Subsidiary
otherwise becoming aware of such Default.
 
(f)           the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, unless
such failure to pay is a result of the Bankruptcy Cases.
 
(g)           unless as a result of the Bankruptcy Cases, any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Borrower or any Subsidiary to make an offer in respect thereof.
 
(h)           after the Petition Date (i) one or more judgments for the payment
of money in an aggregate amount in excess of $500,000 (to the extent not covered
by independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and in each case
under clause (i) and (ii) of this subparagraph, shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment.
 
(i)           any provision of any Loan Document after delivery thereof shall
for any reason, except to the extent permitted by the terms thereof, cease to be
in full force and effect and valid, binding and enforceable in accordance with
their terms against the Borrower or a Guarantor party thereto or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any of the Collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or the
Borrower or any Subsidiary or any of their Affiliates shall so state in writing.
 
(j)           an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding (i) $100,000 in any year
or (ii) $250,000 for all periods.
 
(k)           [Reserved]
 
(l)           (i) the Bankruptcy Court fails to enter the Final Order (with such
changes as the Administrative Agent may agree to) by the later date of (A) the
date that is thirty (30) calendar days after the date hereof or (B) the date
subsequent to thirty (30) calendar days after the date hereof which the
Administrative Agent has previously agreed to in writing, or (ii) the Bankruptcy
Court reverses, vacates or stays the effectiveness of either the Interim Order
(if applicable) or the Final Order.

 
69

--------------------------------------------------------------------------------

 
 
(m)           an order with respect to either of the Bankruptcy Cases shall be
entered by the Bankruptcy Court (or any of the Loan Parties shall file an
application or motion for entry of an order) (i) appointing a trustee under
Section 1104 of the Bankruptcy Code without the prior written consent of the
Administrative Agent, (ii) appointing an examiner with enlarged powers (beyond
those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) relating
to the operation of the business under Section 1106(b) of the Bankruptcy Code
without the prior written consent of the Administrative Agent, or (iii)
dismissing or converting either of the Bankruptcy Cases to a case under Chapter
7 of the Bankruptcy Code.
 
(n)           except to the extent set forth herein, any Loan Party (i) fails or
neglects to comply with any provision of the Interim Order or the Final Order,
as applicable, or any order of the Bankruptcy Court governing the Loan Parties’
use of cash collateral, and such non-compliance continues unremedied for a
period of three (3) Business Days thereafter, or (ii) seeks to, or shall support
(whether by way of motion or other pleadings filed with the Bankruptcy Court or
any other writing executed by any Loan Party or by oral argument before the
Bankruptcy Court) any other Person’s motion to vacate or modify any of the
Financing Orders over the objection of the Majority Lenders.
 
(o)           (i) An order shall be entered by the Bankruptcy Court confirming a
plan of reorganization in the Bankruptcy Cases which does not (A) contain a
provision for termination of all of the Lenders’ Commitments and payment in full
of all Indebtedness on the date of effectiveness of such plan and in each case
in a manner satisfactory to the Administrative Agent and the Lenders on or
before the effective date of such plan and (B) provide for the continuation of
the Liens and priorities in favor of the Administrative Agent and the Secured
Parties until such effective date or (ii) any Loan Party (or by any party with
the support of any of the Loan Parties) shall have filed a plan of
reorganization that violates clause (i) of this subparagraph in the Bankruptcy
Cases, and such filing of such plan is made without the prior written consent of
the Administrative Agent.
 
(p)           an order with respect to either of the Bankruptcy Cases shall be
entered by the Bankruptcy Court, without the consent of the Administrative
Agent, (i) to revoke, reverse, stay, vacate or rescind any provision of any
Financing Order, (ii) to modify, supplement or amend any provision of the
Interim Order (if applicable) or the Final Order, (iii) to permit any
administrative expense or any Claim (now existing or hereafter arising, of any
kind or nature whatsoever) to have administrative priority as to any of the Loan
Parties, equal or superior to the priority of the Lenders’ Claim in respect of
the Indebtedness, except for allowed administrative expenses having priority
over the Indebtedness only to the extent set forth in the definition of
Carve-Out, (iv) to grant or permit the grant of a Lien on the Collateral (other
than a Permitted Lien), (v) to dismiss either of the Bankruptcy Cases which does
not contain a provision for termination of all of the Lenders’ Commitments and
payment in full in cash of all Indebtedness in a manner satisfactory to the
Administrative Agent upon such dismissal, or (vi) to amend, supplement, stay,
vacate or otherwise modify any of the Loan Documents or any order of the
Bankruptcy Court governing the Loan Parties’ use of cash collateral.
 
(q)           the Bankruptcy Court enters an order or orders granting relief
from the automatic stay applicable under Section 362 of the Bankruptcy Code for
any reason to any Person with respect to assets of any Loan Party where the
aggregate value of the Property subject to all such order or orders is greater
than $500,000.

 
70

--------------------------------------------------------------------------------

 

(r)           any provision of the Interim Order (if applicable), the Final
Order, this Agreement or any other Loan Document shall for any reason cease to
be valid or binding or enforceable against any of the Loan Parties, or any of
the Loan Parties shall so state in writing; or any of the Loan Parties shall
commence or join in any legal proceeding to contest in any manner that the
Interim Order (if applicable), the Final Order, this Agreement or any other Loan
Document constitutes a valid and enforceable agreement or any of the Loan
Parties shall commence or join in any legal proceeding to assert that it has no
further obligation or liability under the Interim Order (if applicable), the
Final Order, this Agreement or any other Loan Document.
 
(s)           except as otherwise set forth in Sections 12.01(e) and 12.01(f),
any of the Loan Parties shall seek to, or shall support (whether by way of
motion or other pleadings filed with the Bankruptcy Court or any other writing
executed by any Loan Party or by oral argument before the Bankruptcy Court) any
other Person’s motion to, (i) disallow in whole or in part any of the
Indebtedness arising under this Agreement or any other Loan Document, (ii)
disallow in whole or in part any of the Pre-Petition Secured Indebtedness owed
by the Loan Parties under any of the Pre-Petition Loan Documents, (iii)
challenge the validity and enforceability of any of the Pre-Petition Loan
Documents, (iv) challenge the validity and enforceability of the Liens or
security interests granted or confirmed herein or in the Interim Order (if
applicable), or the Final Order in favor of the Secured Parties or (v) challenge
the validity and enforceability of the Liens or security interests in favor of
the Pre-Petition Secured Parties, except as specifically permitted in the Cash
Collateral Order.
 
(t)           any of the Loan Parties shall make any payment (as adequate
protection or otherwise), or application for authority to pay, on account of any
Claim or Debt arising prior to the Petition Date other than those payments in
respect of “adequate protection obligations” permitted pursuant to the terms of
the Financing Orders, the Cash Collateral Order and payments authorized by the
Bankruptcy Court in respect of (i) any such payments required and/or permitted
in the “First Day Orders” or the Cash Collateral Order reasonably satisfactory
to the Administrative Agent, or, subject to the Administrative Agent’s consent,
any such payments required and/or permitted by any other order of the Bankruptcy
Court, (ii) accrued payroll and related expenses as of the Petition Date or
(iii) any such payments as described in and provided for in the Agreed Budget.
 
(u)           (i) an order shall have been entered by the Bankruptcy Court
modifying the adequate protection obligations granted in any Financing Order
without the prior written consent of the Administrative Agent, or (ii) an order
shall have been entered by the Bankruptcy Court avoiding or requiring
disgorgement by the Administrative Agent or any of the Lenders of any amounts
received in respect of the Indebtedness.
 
(v)           if any Loan Party is enjoined, restrained or in any way prevented
by court order (other than an order of the Bankruptcy Court approved by the
Majority Lenders) from continuing to conduct all or any material part of its
business affairs.
 
(w)           absent the written consent of all of the Lenders, entry by the
Bankruptcy Court of an order under Section 363 or 365 of the Bankruptcy Code or
otherwise authorizing or approving the sale or assignment of all or
substantially all of any Loan Party’s assets, or procedures in respect thereof
that does not provide for the termination of the Aggregate Commitments and for
the indefeasible payment in full in cash of the Indebtedness on or prior to the
date of consummation thereof, with such indefeasible payment in full being in
accordance with the Administrative Agent’s and Lenders’ rights under the
Bankruptcy Code, the Loan Documents, and the Interim Order (if applicable), the
Financing Order, or any of the Loan Parties shall seek, support, or fail to
contest in good faith, the entry of such an order in the Bankruptcy Cases.

 
71

--------------------------------------------------------------------------------

 
 
(x)           a Change in Control shall occur, other than a Change in Control
that may occur as a result of the cancellation and subsequent issuance of
replacement Equity Interests in the Borrower in accordance with the Confirmed
Plan of Reorganization.
 
Section 10.02 Remedies.
 
(a)           Notwithstanding the provisions of Section 362 of the Bankruptcy
Code, but subject to the Financing Orders, in the case of an Event of Default,
at any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the written request of the Majority Lenders,
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times, without further order of, or application to, the
Bankruptcy Court: (i) terminate the Aggregate Commitments, and thereupon the
Aggregate Commitments shall terminate immediately, (ii) declare the Notes and
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents (including, without limitation,
the depositing of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor, (iii) set-off against any outstanding Indebtedness amounts held in
the accounts of any Loan Party maintained by or with the Administrative Agent,
any Lender or their respective Affiliates, (iv) take any other action or
exercise, on behalf of itself and the Lenders, any other right and remedy
available to it and the Lenders under the Loan Documents or otherwise available
at law or in equity; provided, that with respect to items (iii) and (iv) above,
the Administrative Agent shall provide the Borrower (with a copy to counsel for
the Creditors’ Committee) with five (5) Business Days’ prior written notice;
provided, further, that upon receipt of the notice referred in the immediately
preceding clause, the Loan Parties may continue to make ordinary course
disbursements from such accounts referred to in (iv) above to the extent and at
the times set forth in the Agreed Budget, but may not withdraw or disburse any
other amounts from such account (in any hearing after the giving of the
aforementioned notice, the only issue that may be raised by any party in
opposition thereto being whether, in fact, an Event of Default has occurred and
is continuing).
 
(b)           Upon the occurrence and during the continuance of an Event of
Default, the automatic stay arising pursuant to Bankruptcy Code Section 362
shall be vacated and terminated in accordance with the Interim Order or the
Final Order, as applicable, so as to permit the Administrative Agent and the
Lenders full exercise of all of their rights and remedies based on the
occurrence of an Event of Default, including, without limitation, all of their
rights and remedies with respect to the Collateral. With respect to the
Administrative Agent’s and Lenders’ exercise of their rights and remedies, each
of the Loan Parties agree and warrant as follows:
 
(i)           the Loan Parties waive and, release, and shall be enjoined from
attempting to contest, delay, or otherwise dispute the exercise by the
Administrative Agent and the Lenders of their rights and remedies before the
Bankruptcy Court or otherwise; except only as expressly stated in subparagraph
(ii) of this paragraph; and

 
72

--------------------------------------------------------------------------------

 

(ii)           when the Administrative Agent or the Lenders seek to enforce
their rights and remedies based on an Event of Default, and if any Loan Party
disputes that an Event of Default has occurred, a Loan Party will be entitled to
file an emergency motion with the Bankruptcy Court disputing whether an Event of
Default has occurred.  Unless otherwise agreed in writing by the Administrative
Agent, any such motion shall be heard within five (5) Business Days after it is
filed, subject to the availability of the Bankruptcy Court.  At the hearing on
the emergency motion, the only issue that will be heard by the Bankruptcy Court
will be whether an Event of Default has occurred and has not been cured, and, if
an Event of Default has occurred and has not been cured, the Administrative
Agent and the Lenders will be entitled to continue to exercise all of their
rights and remedies without the necessity of any further notice or
order.  Furthermore, nothing herein shall be construed to impose or re-impose
any stay or injunction of any kind against the Administrative Agent or the
Lenders.
 
(c)           If an Event of Default has occurred and is continuing, the
Administrative Agent shall have for the benefit the Secured Parties, in addition
to all other rights of the Administrative Agent and the Lenders, the rights and
remedies of a secured party under the UCC.
 
Section 10.03 Application of Funds.  All proceeds realized from the liquidation
or other Disposition of Collateral or otherwise received after maturity of the
Notes, whether by acceleration of the Indebtedness as provided for in Section
10.02 or otherwise, shall be applied by the Administrative Agent, subject in all
cases to the Carve-Out, in the following order:
 
(a)           first, to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses, indemnities and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article V) payable to the Administrative Agent
in its capacity as such;
 
(b)           second, to payment or reimbursement of that portion of the
Indebtedness constituting fees, indemnities and other amounts (other than
principal, interest and fees, charges and disbursements of counsel to the
respective Lenders) payable to the Lenders (including amounts payable under
Article V), ratably among them in proportion to the respective amounts described
in this Section 10.03(b) payable to them;
 
(c)           third, to payment of that portion of the Indebtedness constituting
accrued and unpaid interest on the Loans, ratably among the Lenders;
 
(d)           fourth, to the payment of that portion of the Indebtedness
constituting principal outstanding on the Loans and Indebtedness referred to in
Clause (b) of the definition of “Indebtedness” in Section 1.02 owing to a Lender
or an Affiliate of a Lender, ratably among them in proportion to the respective
amounts described in this Section 10.03(d) payable to them;
 
(e)           fifth, to the payment of any other Indebtedness, including,
without limitation, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure, ratably in proportion to the respective amounts
described in this Section 10.03(e); and
 
(f)           sixth, the balance, if any, after all of the Indebtedness have
been indefeasibly paid in full, as required by order of the Bankruptcy Court
(including, without limitation, to the Pre-Petition Secured Parties under the
Pre-Petition Loan Documents for application to the Pre-Petition Secured
Indebtedness thereunder in accordance with the terms thereof).
 
The Loan Parties shall remain liable for any deficiency.

 
73

--------------------------------------------------------------------------------

 
 
Section 10.04 Certain Bankruptcy Matters.
 
(a)           Except to the extent provided otherwise in the Interim Order or
the Final Order, as applicable, the Borrower hereby agrees that the Indebtedness
shall (i) constitute super-priority allowed administrative expense claims in the
Bankruptcy Cases having priority pursuant to Section 364(c)(1) of the Bankruptcy
Code over all administrative expense claims and unsecured claims against the
Borrower and HPPC now existing or hereafter arising, of any kind or nature
whatsoever, including, without limitation, all administrative expense claims of
the kind specified in Sections 503(b) and 507(b) of the Bankruptcy Code and all
super-priority administrative expense claims granted to any other Person,
subject, as to priority, only to the Carve-Out and excluding the Avoidance
Actions and any proceeds or property recovered in respect of Avoidance Actions,
the establishment of which super-priority shall have been approved and
authorized by the Bankruptcy Court and (ii) be secured pursuant to Sections
364(c)(2), (c)(3) and (d)(1) of the Bankruptcy Code and, to the extent provided
in any of the Financing Orders, shall not be subject to any Claims against the
Collateral pursuant to Section 506(c) of the Bankruptcy Code.
 
(b)           The Administrative Agent’s Liens and the administrative expense
claim super-priority granted pursuant to clause (a) above have been
independently granted by the Loan Documents, and may be independently granted by
other Loan Documents heretofore or hereafter entered into. The Administrative
Agent’s Liens and the administrative expense claim super-priority granted
pursuant to clause (a) above, this Agreement, the Interim Order (if applicable),
the Final Order and the other Loan Documents supplement each other, and the
grants, priorities, rights and remedies of the Lenders and the Administrative
Agent hereunder and thereunder are cumulative. In the event of a direct conflict
between the Interim Order (if applicable) or the Final Order, on the one hand,
and any other Loan Document, on the other hand, the Interim Order or the Final
Order, as the case may be, shall control.
 
(c)           Notwithstanding anything to the contrary contained herein or
elsewhere:
 
(i)           The Administrative Agent’s Liens on Collateral of the Loan Parties
shall be deemed valid and perfected by entry of the Interim Order and the Final
Order, as the case may be, which entry of the Interim Order (to the extent
necessary) shall have occurred on or prior to the Effective Date.  The
Administrative Agent and the Lenders shall not be required to prepare, file,
register or publish any financing statements, mortgages, hypothecs, account
control agreements, notices of Lien or similar instruments in any jurisdiction
or filing or registration office, or to take possession of any Collateral or to
take any other action, other than to fund at least a portion of the Loans, in
order to validate, render enforceable or perfect the Liens on Collateral granted
by or pursuant to this Agreement, the Interim Order (if applicable), the Final
Order or any other Loan Document.  If the Administrative Agent or the Majority
Lenders shall, in its or their sole discretion, from time to time elect to
prepare, file, register or publish any such financing statements, mortgages,
hypothecs, account control agreements, notices of Lien or similar instruments,
take possession of any Collateral, or take any other action to validate, render
enforceable or perfect all or any portion of the Administrative Agent’s Liens on
Collateral, (A) all such documents and actions shall be deemed to have been
filed, registered, published or recorded or taken at the time and on the date
that, to the extent that (x) an Interim Order is entered, the date in which such
Interim Order is entered, and (y) no Interim Order is entered, the date in which
the Final Order is entered, and (B) shall not negate or impair the validity or
effectiveness of this Section 10.04(c)(i) or of the perfection of any other
Liens in favor of the Administrative Agent, for the benefit of the Lenders, on
the Collateral.

 
74

--------------------------------------------------------------------------------

 
 
(ii)           Except as otherwise previously agreed to in writing by the
Administrative Agent, the Liens, lien priorities, super-priority administrative
expense Claims and other rights and remedies granted to the Administrative Agent
and the Lenders pursuant to this Agreement, the Interim Order (if applicable),
the Final Order or the other Loan Documents (specifically including, but not
limited to, the existence, perfection, enforceability and priority of the Liens
provided for herein and therein, and the administrative expense claim
super-priority provided herein and therein) shall not be modified, altered or
impaired in any manner by any other financing or extension of credit or
incurrence of debt by the Borrower (pursuant to Section 364 of the Bankruptcy
Code or otherwise), or by dismissal or conversion of the Bankruptcy Cases, or by
any other act or omission whatsoever.
 
Without limiting the generality of the foregoing, notwithstanding any such
order, financing, extension, incurrence, dismissal, conversion, act or omission:
 
(A)           except for the Carve-Out and to the extent provided in any of the
Financing Orders, no costs or expenses of administration which have been or may
be incurred in the Bankruptcy Cases or any conversion of the same or in any
other proceedings related thereto, and no priority Claims, are or will be prior
to or on a parity with any Claim of any Lender or the Administrative Agent
against the Borrower in respect of any Indebtedness;
 
(B)           other than as provided in the Financing Orders or the Loan
Documents, the Administrative Agent’s Liens on the Collateral shall constitute
valid, enforceable and perfected first priority Liens, and shall be prior to all
other Liens, now existing or hereafter arising, in favor of any other creditor
or other Person; and
 
(C)           the Administrative Agent’s Liens on the Collateral shall continue
to be valid, enforceable and perfected without the need for the Administrative
Agent or any Lender to prepare, file, register or publish any financing
statements, mortgages, hypothecs, account control agreements, notices of Lien or
similar instruments or to otherwise perfect the Administrative Agent’s Liens
under applicable non-bankruptcy law.
 
ARTICLE XI
The Agents
 
Section 11.01 Appointment; Powers.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 
75

--------------------------------------------------------------------------------

 

Section 11.02 Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.
 
Section 11.03 Action by Administrative Agent.  The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 13.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
13.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such
action.  The instructions as aforesaid and any action taken or failure to act
pursuant thereto by the Administrative Agent shall be binding on all of the
Lenders.  If a Default has occurred and is continuing, then the Administrative
Agent shall take such action with respect to such Default as shall be directed
by the requisite Lenders in the written instructions (with indemnities)
described in this Section 11.03, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, no Agent other than the Administrative Agent shall have any
obligation to perform any act in respect thereof.  The Administrative Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 13.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 
76

--------------------------------------------------------------------------------

 

Section 11.04   Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.  The Administrative Agent may deem and treat the payee of any Note
as the holder thereof for all purposes hereof unless and until a written notice
of the assignment or transfer thereof permitted hereunder shall have been filed
with the Administrative Agent.
 
Section 11.05   Subagents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
Section 11.06   Resignation or Removal of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders in writing, the Issuing Bank and the Borrower, and the
Administrative Agent may be removed at any time with or without cause upon
written notification by the Majority Lenders.  Upon any such resignation or
removal, the Majority Lenders shall have the right to appoint a successor
Administrative Agent.  If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation or
after receiving notification of removal of the Administrative Agent, then the
retiring or to be removed Administrative Agent, as the case may be, may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent.  Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article XI and Section 13.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 
77

--------------------------------------------------------------------------------

 

Section 11.07 Agents as Lenders.  Each Person serving as an Agent hereunder, if
such Person is also a Lender, shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such Person and its Affiliates, subject to applicable
law, may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Agent hereunder.
 
Section 11.08 No Reliance.
 
(a)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and each other
Loan Document to which it is a party.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of their respective
Affiliates.  In this regard, each Lender acknowledges that Munsch Hardt Kopf &
Harr, P.C. is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.
 
(b)           The Lenders acknowledge that the Administrative Agent and the
Arranger are acting solely in administrative capacities with respect to the
structuring and syndication of this facility and have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their administrative duties, responsibilities and
liabilities specifically as set forth in the Loan Documents and in their
capacity as Lenders hereunder.  In structuring, arranging or syndicating the
Loans, each Lender acknowledges that the Administrative Agent and/or Arranger
may be or may have been an Agent or Lender under the Notes, the Pre-Petition
Secured Indebtedness, other loans or other securities and waives any existing or
future conflicts of interest associated with the their role in such other debt
instruments.  If in its administration of the Loans or any other debt
instrument, the Administrative Agent determines (or is given written notice by
any Lender that a conflict exists and the Administrative Agent determines that
such a conflict actually exists), then it shall eliminate such conflict within
ninety (90) days or resign pursuant to Section 11.06 and shall have no liability
for action taken or not taken while such conflict existed.

 
78

--------------------------------------------------------------------------------

 

Section 11.09 Administrative Agent May File Proofs of Claim.
 
The Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove an administrative claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Indebtedness that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the Claims of the Lenders and the
Administrative Agent (including any Claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and in-house and outside-retained counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 3.05
and 13.03) allowed in the Bankruptcy Cases or other applicable proceeding; and
 
(b)           to collect and receive any monies or other Property payable or
deliverable on any such Claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.05 and 13.03.
 
Section 11.10 Authority of Administrative Agent to Release Collateral and
Liens.  Each Lender and the Issuing Bank hereby irrevocably authorizes the
Administrative Agent, at the Administrative Agent’s option and in its
discretion, to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (a) upon termination of the
Aggregate Commitments and payment in full of all of the Indebtedness (other than
contingent indemnification obligations), (b) that is sold or to be sold as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document, (c) to the extent that it involves a release of Liens on
Collateral that is less than all or substantially all of the Collateral, solely
to the extent previously consented or directed by the Majority Lenders, or (d)
to the extent that it involves a release of Liens on all or substantially all of
the Collateral, solely in accordance with, and subject to, Section 13.02.  Each
Lender and the Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any
Disposition of Property to the extent such Disposition is permitted by the terms
of Section 9.12 or is otherwise authorized by the terms of the Loan Documents.
 
Section 11.11 The Arranger and other Agents.  The Arranger and all other Agents,
other than the Administrative Agent, shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than (a) as
specifically set forth in the Loan Documents and (b) in their capacity as
Lenders hereunder.

 
79

--------------------------------------------------------------------------------

 

ARTICLE XII
Releases
 
Section 12.01 Release.
 
(a)           On the Effective Date, each of the Debtor Releasing Parties fully,
knowingly, unconditionally, completely and irrevocably releases, acquits, and
forever discharges each of the Released Parties, to the fullest extent permitted
by applicable state and federal law, from (or with respect to):
 
(i)           any and all acts and omissions of the Released Parties, whether
certain or indefinite, known or unknown, which have existed, or may have existed
or do exist, whether at law, in equity or otherwise, on or prior to the
Effective Date, and
 
(ii)           any and all Claims of the Debtor Releasing Parties, whether
certain or indefinite, known or unknown, which have existed, or may have existed
or do exist, whether at law, in equity or otherwise, on or prior to the
Effective Date, against any of the Released Parties,
 
in each case under clauses (i) and (ii) immediately above, in any manner
whatsoever relating to, created by, arising out of, concerning or in connection
with (y) the Pre-Petition First Lien Credit Agreement, the Pre-Petition Second
Lien Credit Agreement, and the other respective Pre-Petition Loan Documents, as
the case may be, and each of the transactions relating thereto including,
without limitation, the negotiations of any and all disputes thereunder and the
negotiation, execution and delivery of this Article XII, or (z) any breach,
default, violation, event of default, action or omission, whether actual or
alleged, with respect to any agreement (whether written or oral), document or
instrument, right or obligation referred to in clause (y) immediately above
(including all related Claims, collectively, the "Released Matters").
 
(b)           Each of the Debtor Releasing Parties acknowledges that it
understands that the releases contained in this Section 12.01 are an essential
and material requirement of this Agreement and the Administrative Agent and the
Lenders would not have entered into this Agreement absent the releases contained
herein.  Each of the Debtor Releasing Parties represents and warrants that (i)
it has the requisite authority to release and forever discharge the Released
Matters, (ii) it has not nor purported to sell, convey, assign or otherwise
transfer any right, title or interest in any Released Matters (or any portion
thereof) to any other Person and it is the sole owner of the Released Matters
free and clear of any and all liens, encumbrances, rights of first refusal,
options, or buy/sell agreements, (iii) the foregoing releases constitute a full,
complete and final release of the Released Matters, (iv) no other Person claims
or has any right, title or interest in any of the Released Matters, and (v) it
has had the opportunity to consult with independent counsel regarding the legal
effects of the releases contained in this Section 12.01, and that it is
executing such release of its own free will and accord, for the purposes and
considerations set forth herein.  Each of the Debtor Releasing Parties hereby
acknowledges that the releases provided for in this Article XII are binding and
enforceable against it in accordance with its terms.  Each of the Debtor
Releasing Parties acknowledges that it may hereafter discover facts different
from or in addition to those which it now knows or believes to be true with
respect to the Released Matters, and each of the Debtor Releasing Parties
assumes the risk of such later discovered facts, even if they would have altered
such Debtor Releasing Party's desire to enter into this Agreement.

 
80

--------------------------------------------------------------------------------

 

(c)           Each of the Debtor Releasing Parties agrees that the releases
provided for herein are to be construed as the broadest type of general releases
as possible and shall have the benefits of the doctrines of res judicata and
collateral estoppel to the fullest extent allowed by applicable law.  In
addition, each of the Debtor Releasing Parties respectively agrees that (i) this
Agreement will constitute a complete waiver of Claims regarding the Released
Matters, regardless of their nature or value and (ii) the releases provided for
herein shall remain in effect in all respects and shall not be subject to
termination or rescission, notwithstanding the existence or discovery of such
different or additional facts.
 
(d)           Each of the Debtor Releasing Parties further agrees that any
provision in this Agreement to the contrary notwithstanding, in the event any
Debtor Releasing Party asserts or brings any Claim against any of the Released
Parties with respect to the Released Matters, there shall be expressly excluded
from such Claim any and all allegations or Claims for punitive and/or exemplary
damages, damages attributable to lost profits or opportunity, damages
attributable to mental anguish, and damages attributable to pain and suffering,
and each Debtor Releasing Party does hereby irrevocably waives and releases all
such damages with respect to any and all Claims of any nature whatsoever which
may arise at any time against any of the Released Parties with respect to the
Released Matters.  This Section 12.01(d) is in addition to, and shall not in any
way limit, any other release, covenant not to sue, or waiver by any Debtor
Releasing Party in favor of any Released Party or any one of them contained in
this Agreement or in any other agreement, document, order or instrument.
 
(e)           Notwithstanding anything to the contrary contained herein, solely
for the period from July 21, 2009 through October 19, 2009, inclusive, the
Creditors’ Committee shall not be deemed to be part of the Debtor Releasing
Parties and shall be permitted, in accordance with the Cash Collateral Order, to
pursue its rights and interests to challenge the amount, validity,
enforceability, priority or extent of the Pre-Petition Secured Indebtedness or
any of the Liens of the Pre-Petition Secured Parties related thereto or
otherwise assert any claims or causes of action against the Pre-Petition Secured
Parties on behalf of the estates of the Borrower or HPPC.  After October 19,
2009, the Creditors’ Committee shall automatically be deemed, without the
consent, notice, order or authorization of, to or from any Person, to be a
Debtor Releasing Party and all of its rights and interests described in this
Section 12.01(e) shall automatically be deemed, without the consent, notice,
order or authorization of, to or from any Person, to be part of the Released
Matters.
 
(f)           Notwithstanding any other provision of this Agreement or any other
agreement by and between any of the Loan Parties and any of the Pre-Petition
Secured Parties, the period of time in which the Loan Parties may commence an
action asserting that the additional Prepetition Collateral (as such term is
defined in the Cash Collateral Order) constitutes avoidable transfers under
Section 547 of the Bankruptcy Code shall be extended to, and including, October
19, 2009.
 
Section 12.02 Covenant Not to Sue.  Each of the Debtor Releasing Parties agrees
and covenants that it shall not in the future assert, file, or prosecute any
Claim that is released by Section 12.01 against any of the Released Parties to
recover any damages or injunctive relief, whether on its own behalf or on behalf
of a Person not a signatory to this Agreement.  If a Debtor Releasing Party or
its successor breaches this covenant not to sue, the Released Parties sued by
such Debtor Releasing Party or its successor shall be entitled to recover from
that Debtor Releasing Party or its successor all attorneys' fees and costs
incurred by it as a result of such breach of this covenant not to sue.  A
violation or alleged violation of a term of the releases contained in Section
12.01 (e.g., a subsequent dispute among any of the Debtor Releasing Parties and
any Released Party) shall not affect the validity and enforceability of the
releases or the covenant not to sue granted herein in favor of the Released
Parties.

 
81

--------------------------------------------------------------------------------

 

Section 12.03 No Admission.  Nothing in this Agreement or any negotiations in
connection herewith shall constitute or be deemed or claimed to be evidence of
an admission by any Released Party of any liability, violation of law, or
wrongdoing whatsoever, or the truth or untruth, or merit or lack of merit, of
any Claim or defense of any Person.  Neither this Article XII nor any
negotiations in connection herewith may be used in any proceeding against any
Released Party for any purpose whatsoever except in respect to effectuation and
enforcement of this Article XII.
 
ARTICLE XIII
Miscellaneous
 
Section 13.01 Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 13.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)            if to the Borrower, to it at 4110 Copper Ridge, Suite 110,
Traverse City, MI 49684, Attention: Chief Financial Officer;
 
(ii)           if to the Administrative Agent, to it at 787 Seventh Avenue, New
York, New York 10019, Attention:  Amy Kirschner, Managing Director (Telecopy No.
(212) 841-2868), with a copy to BNP Paribas, 1200 Smith Street, Suite 3100,
Houston, Texas 77002, Attention: Betsy Jocher (Telecopy No. (713) 659-6915);
 
(iii)          if to the Issuing Bank, to it at 787 Seventh Avenue, New York,
New York 10019, Attention:  Amy Kirschner, Managing Director (Telecopy No. (212)
841-2868), with a copy to BNP Paribas, 1200 Smith Street, Suite 3100, Houston,
Texas 77002, Attention:  Betsy Jocher (Telecopy No. (713) 659-6915); and
 
(iv)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
 
82

--------------------------------------------------------------------------------

 

Section 13.02 Waivers; Amendments.
 
(a)           No failure on the part of the Administrative Agent, any other
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, any other Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 13.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance, amendment, renewal or extension of a Letter of Credit, as
applicable, shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, any other Agent, any Lender or the Issuing
Bank may have had notice or knowledge of such Default at the time.
 
(b)           Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided, that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan or
LC Disbursement, any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Availability Period or the Termination Date without the written consent of each
Lender affected thereby, (iv) change Section 4.01(b) or Section 4.01(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) waive or amend Section 3.04(c),
Section 6.01, Section 8.15, Section 10.03 or Section 13.14 or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary”, or
“Subsidiary”, without the written consent of each Lender, (vi) release any
Guarantor (except as set forth in the Guaranty Agreement), release Liens on all
or substantially all of the Collateral (other than as provided in Section
11.10), without the written consent of each Lender, or (vii) change any of the
provisions of this Section 13.02(b) or the definition of “Majority Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender; provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any other Agent, or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, such other Agent, or the Issuing Bank, as the case may
be.  Notwithstanding the foregoing, any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

 
83

--------------------------------------------------------------------------------

 

Section 13.03 Expenses, Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket fees and
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, the reasonable travel, photocopy, mailing,
courier, telephone and other similar expenses, including all Intralinks
expenses, and the cost of environmental audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable costs, expenses,
Taxes, assessments and other charges incurred by any Agent or any Lender in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket fees
and expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit, as applicable, or any
demand for payment thereunder, (iv) all fees and expenses incurred by any Agent,
the Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of any in-house and outside-retained counsel for any Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 13.03, or in connection with the Loans
made or Letters of Credit issued, amended, renewed or extended hereunder, as
applicable, including, without limitation, all such expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit and (v) all reasonable fees and expenses incurred by the Pre-Petition
First Lien Administrative Agent, the Pre-Petition Second Lien Administrative
Agent, and each Pre-Petition First Lien Lender, including the reasonable fees,
charges and disbursements of their respective in-house and outside-retained
counsels, in connection with the Bankruptcy Cases.  The Borrower’s obligation to
pay all of the payment obligations under this Section 13.03(a) includes, without
limitation, any such payment obligations that accrue after any conversion of the
Bankruptcy Cases to proceedings administered under Chapter 7 of the Bankruptcy
Code.

 
84

--------------------------------------------------------------------------------

 

(b)           THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A)
ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING
UNDER ANY LETTER OF CREDIT NOTWITHSTANDING, THE NON-COMPLIANCE, NON-DELIVERY OR
OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii)
ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES,
INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED, THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 
85

--------------------------------------------------------------------------------

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent, the Arranger or the Issuing Bank under Section
13.03(a) or (b), each Lender severally agrees to pay to such Agent, the Arranger
or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent, the Arranger or the
Issuing Bank in its capacity as such.
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)           All amounts due under this Section 13.03 shall be payable promptly
after written demand therefor, but in no event later than ten (10) Business Days
after receipt of such written demand.
 
Section 13.04 Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by any Loan Party without such consents shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 13.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 13.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
 
(b)           (i)           Subject to the conditions set forth in Section
13.04(b)(ii), any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
 
(A)           the Borrower, provided that no consent of the Borrower shall be
required if such assignment is to a Lender, an Affiliate of a Lender, an
Approved Fund, a Person that was either a Pre-Petition First Lien Lender or a
Pre-Petition Second Lien Lender or an Affiliate thereof as of the Effective
Date, or, if an Event of Default has occurred and is continuing, any other
assignee; and
 

 
86

--------------------------------------------------------------------------------

 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an Assignee that is
a Lender or the Affiliate of such assignor immediately prior to giving effect to
such assignment.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the
Administrative Agent otherwise consents;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
 
(C)           any assignment of a Commitment must be approved by the
Administrative Agent unless the Person that is the proposed Assignee is itself a
Lender or an Affiliate of a Lender;
 
(D)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
(E)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
 
(F)           the Assignee shall not be a natural person, the Borrower, or any
of the Borrower’s Affiliates or Subsidiaries.
 
(iii)           Subject to Section 13.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 13.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 13.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 13.04(c).
 
(iv)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender.

 
87

--------------------------------------------------------------------------------

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire and, if required hereunder, applicable tax forms
(unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 13.04(b), any written consent to such
assignment required by Section 13.04(b), and the satisfaction of the conditions
set forth in Section 13.04(b)(ii)(F), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section
13.04(b).
 
(c)           (i)           Any Lender may, without the consent of the Borrower,
the Administrative Agent or the Issuing Bank, sell participations to one or more
Lenders, Affiliates of Lenders, Approved Funds or a Person that was either a
Pre-Petition First Lien Lender or a Pre-Petition Second Lien Lender as of the
Effective Date (and, with the prior consent of the Administrative Agent, any
Person that satisfies the conditions under Section 13.04(b)(ii)(F)) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 13.02(b) that affects such Participant.  In
addition such agreement must provide that the Participant be bound by the
provisions of Section 13.03.  Subject to Section 13.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.04(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e) as though it were a Lender.

 
88

--------------------------------------------------------------------------------

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note)
to secure obligations of such Lender, including, without limitation, any pledge
or assignment to secure obligations to a Federal Reserve Bank or any other
funding source of such Lender, and this Section 13.04(d) shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)           Notwithstanding any other provisions of this Section 13.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.
 
Section 13.05 Survival; Revival; Reinstatement.
 
(a)           All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance, amendment, renewal or extension of any Letters of Credit, as
applicable, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent, any other Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Aggregate Commitments have not expired or
terminated.  The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 13.03, Article XI and Article XII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Aggregate Commitments or the termination of this Agreement,
any other Loan Document or any provision hereof or thereof.
 
(b)           To the extent that any payments on the Indebtedness or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
 
Section 13.06 Counterparts; Integration; Effectiveness.
 
(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 
89

--------------------------------------------------------------------------------

 

(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
(c)           Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
Section 13.07   Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 13.08   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary against any of and all the obligations of the
Borrower or any Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured.  The rights of each
Lender under this Section 13.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.
 
Section 13.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
 
(a)           THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT
THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE,
RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE
WHERE SUCH LENDER IS LOCATED.  CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH
REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY
ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.

 
90

--------------------------------------------------------------------------------

 

(b)           EXCEPT FOR MATTERS WITHIN THE EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EXCEPT FOR MATTERS
WITHIN THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT, EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.
 
(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 13.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 13.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.
 
(d)           EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 13.09.
 
Section 13.10   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 
91

--------------------------------------------------------------------------------

 

Section 13.11 Confidentiality.
 
(a)           Each of the Administrative Agent, the Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
to comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (g) with the consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 13.11 or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower, or (i) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender.  For the purposes of this Section 13.11, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary and their businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower or a
Subsidiary; provided, that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 13.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
(b)           Except to the extent permitted by the Financing Orders, each Loan
Party hereby agrees to maintain the confidentiality of the Fee Letter,
including, without limitation, the contents thereof in communications with third
parties and otherwise and to take all reasonable actions to prevent the
unauthorized use or disclosure of and to protect the confidentiality of such
confidential information.

 
92

--------------------------------------------------------------------------------

 

Section 13.12 Interest Rate Limitation.  It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to
it.  Accordingly, if the transactions contemplated hereby would be usurious as
to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower).  All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (x) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 13.12 and (y) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 13.12.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in
effect.  Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.
 
Section 13.13 EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 13.14 [Reserved]
 
93

--------------------------------------------------------------------------------


 
Section 13.15 No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, Claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever; provided, however,
notwithstanding the foregoing, the parties hereto acknowledge and agree that (a)
the Pre-Petition First Lien Administrative Agent, the Pre-Petition Second Lien
Administrative Agent and each Pre-Petition First Lien Lender are intended third
party beneficiaries with respect to Section 6.01(a)(ii) and Section 13.03(a)(iv)
and, as a result, such sections are also intended to be for the benefit of, and
may be enforced by, such Persons and (b) each of the Released Parties not party
to this Agreement are intended third party beneficiaries with respect to Article
XII and, as a result, such article is also intended to be for the benefit of,
and may be enforced by, such Persons.  There are no other third party
beneficiaries.
 
Section 13.16 USA Patriot Act Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent or any of their Related Parties,
as applicable, to identify the Borrower in accordance with the Patriot Act.
 
Section 13.17 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Issuing Bank and the Arranger are arm’s-length commercial transactions
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent, the Issuing Bank and the Arranger,
on the other hand, (ii) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Issuing Bank and the Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent, the Issuing Bank nor the Arranger has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Issuing Bank and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, the Issuing
Bank nor the Arranger has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and the other Loan Parties
hereby waives and releases any Claims that it may have against the
Administrative Agent, the Issuing Bank and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 
94

--------------------------------------------------------------------------------

 
 
Section 13.18  Time is of the Essence.  The parties agree that time is of the
essence with respect to all provisions of this Agreement and the other Loan
Documents.
 
Section 13.19  No Personal Liability of Directors, Officers, Employees and
Stockholders.  No director, officer, employee, consultant, advisor, contractor,
incorporator or stockholder of the Borrower or any Guarantor shall have any
personal liability for any representations and warranties of the Borrower or any
Guarantor under this Agreement, or the other Loan Documents or for any claim
based on, or in respect of, or by reason of such representations and warranties
or their creation.
 
[SIGNATURES BEGIN NEXT PAGE]
 
 
95

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 
BORROWER:
AURORA OIL & GAS CORPORATION,
a Debtor and Debtor-in-Possession,
as Borrower
     
By:
/s/ Sanford Edlein
   
Name:  Sanford Edlein
   
Title:  Chief Restructuring Officer



GUARANTOR:
HUDSON PIPELINE & PROCESSING CO.,
LLC., a Debtor and Debtor-in-Possession,
as a Guarantor
     
By:
Aurora Oil & Gas Corporation,
   
a Debtor and Debtor-in-Possession,
   
as its sole manager
         
By:
/s/ Sanford Edlein
     
Name:  Sanford Edlein
     
Title:  Chief Restructuring Officer

 
Signature Page – Amended and Restated Credit Agreement – 1
 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:
BNP PARIBAS,
as Administrative Agent, Issuing Bank and Lender
     
By:
/s/ Claudia DeSimio
 
Name:
Claudia DeSimio
 
Title:
Vice President
       
By:
/s/ Amy Kirschner
 
Name:
Amy Kirschner
 
Title:
Managing Director

 
Signature Page – Amended and Restated Credit Agreement – 2
 
 
 

--------------------------------------------------------------------------------

 
 
OTHER LENDERS:
COMERICA BANK,
as Lender
     
By:
/s/ Robin Kain
 
Name:
Robin Kain
 
Title:
Vice President
       
KEYBANK NATIONAL ASSOCIATION,
 
as Lender
     
By:
/s/ Scott D. Randle
 
Name:
Scott D. Randle
 
Title:
Vice President

 
Signature Page – Amended and Restated Credit Agreement – 3
 
 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
LIST OF COMMITMENTS
 
Name of Lender
 
Commitments
 
BNP Paribas
  $ 1,250,000.00  
Comerica Bank
  $ 875,000.00  
KeyBank National Association
  $ 875,000.00  
TOTAL
  $ 3,000,000.00  

 
Annex I - 1
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF NOTE
 
$[___________]
[__________], 20[__]

 
FOR VALUE RECEIVED, Aurora Oil & Gas Corporation, a Utah corporation (the
“Borrower”) hereby promises to pay to the order of [________________] (the
“Lender”), at the principal office of BNP Paribas (the “Administrative Agent”),
the principal sum of [__________] Dollars ($[_____________]) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Credit Agreement, as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.
 
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
 
This Note is one of the Notes referred to in the Debtor-In-Possession Credit
Agreement, dated as of October 6, 2009 (as the same may be amended, supplemented
or restated from time to time, the “Credit Agreement”), among the Borrower,
Hudson Pipeline & Processing Co., LLC, the Administrative Agent, BNP Paribas, as
Issuing Bank, and the other agents and lenders signatory thereto (including the
Lender), and evidences Loans made by the Lender thereunder.  Capitalized terms
used in this Note have the respective meanings assigned to them in the Credit
Agreement.
 
This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.
 

 
AURORA OIL & GAS CORPORATION
     
By:
   
 
Name:
   
 
Title:
   

 
Exhibit A - 1
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF BORROWING REQUEST
 
[____________], 20[_]
 
Aurora Oil & Gas Corporation, a Utah corporation (the “Borrower”), pursuant to
Section 2.03 of the Debtor-In-Possession Credit Agreement, dated as of October
6, 2009 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”), among the Borrower, Hudson
Pipeline & Processing Co., LLC, BNP Paribas, as Administrative Agent and Issuing
Bank, and the other agents and lenders (the “Lenders”) which are or become
parties thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), hereby requests a Borrowing as
follows:
 
(i)           Aggregate amount of the requested Borrowing is
$[_________________];
 
(ii)           Date of such Borrowing is [___________], 20[_];
 
(iii)           Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];
 
(iv)           In the case of a Eurodollar Borrowing, the initial Interest
Period applicable thereto is [_________________];
 
(v)           Total aggregate Revolving Outstanding Amounts on the date hereof
(i.e., outstanding principal amount of Loans and total LC Exposure) is
$[_____________]; and
 
(vi)           Pro forma total aggregate Revolving Outstanding Amounts (giving
effect to the requested Borrowing) is $[________________]; and
 
(vii)           Location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:
 
[______________________]
[______________________]
[______________________]
[______________________]
[______________________]
 
Exhibit B - 1
 
 
 

--------------------------------------------------------------------------------

 

The undersigned certifies that he/she is the [______________] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement.
 

 
AURORA OIL & GAS CORPORATION
     
By:
   
 
Name:
   
 
Title:
   



Exhibit B - 2
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
 
[_______________], 20[_]
 
Aurora Oil & Gas Corporation, a Utah corporation (the “Borrower”), pursuant to
Section 2.04 of the Debtor-In-Possession Credit Agreement, dated as of October
6, 2009 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”), among the Borrower, Hudson
Pipeline & Processing Co., LLC, BNP Paribas, as Administrative Agent and Issuing
Bank, and the other agents and lenders (the “Lenders”) which are or become
parties thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), hereby makes an Interest Election
Request as follows:
 
(i)           The Borrowing to which this Interest Election Request applies, and
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information specified pursuant to (iii) and (iv) below shall be
specified for each resulting Borrowing) is [_____________];
 
(ii)           The effective date of the election made pursuant to this Interest
Election Request is [______________], 20[_];[and]
 
(iii)           The resulting Borrowing is to be [an ABR Borrowing] [a
Eurodollar Borrowing][; and]
 
[(iv) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[______________]].
 
The undersigned certifies that he/she is the [_______________] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.
 

 
AURORA OIL & GAS CORPORATION
     
By:
  
 
Name:
  
 
Title:
  



Exhibit C - 1
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE
 
The undersigned hereby certifies that he/she is the [____________] of Aurora Oil
& Gas Corporation, a Utah corporation (the “Borrower”), and that as such he/she
is authorized to execute this certificate on behalf of the Borrower.  With
reference to the Debtor-In-Possession Credit Agreement, dated as of October 6,
2009 (together with all amendments, restatements, supplements or other
modifications thereto being the “Agreement”), among the Borrower, Hudson
Pipeline & Processing Co., LLC, BNP Paribas, as Administrative Agent and Issuing
Bank, and the other agents and lenders (the “Lenders”) which are or become a
party thereto, and such Lenders, the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified):
 
(a)           The representations and warranties of the Borrower contained in
Article VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower pursuant to the Agreement and the Loan
Documents were true and correct when made, and are repeated at and as of the
time of delivery hereof and are true and correct in all material respects at and
as of the time of delivery hereof, except to the extent such representations and
warranties are expressly limited to an earlier date or the Majority Lenders have
expressly consented in writing to the contrary.
 
(b)           The Borrower has performed and complied with all agreements and
conditions contained in the Agreement and in the Loan Documents required to be
performed or complied with by it prior to or at the time of delivery hereof [or
specify default and describe].
 
(c)           Since the Petition Date, no change has occurred, either in any
case or in the aggregate, in the condition, financial or otherwise, of the
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect, except (i) the continuation of the Bankruptcy Cases and (ii) the
continuation of the circumstances giving rise to the filing thereof or as a
result thereof [or specify event].
 
(d)           There exists no Default or Event of Default [or specify Default
and describe].
 
EXECUTED AND DELIVERED this [_________] day of [_________________].
 

 
AURORA OIL & GAS CORPORATION
     
By:
  
 
Name:
  
 
Title:
  

 
Exhibit D - 1
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1
SECURITY INSTRUMENTS
 
1)
Debtor and Debtor-In-Possession Guaranty and Collateral Agreement dated as of
October 6, 2009 by the Borrower and the Guarantors, in favor of the
Administrative Agent and the Lenders.

 
2)
Financing Statements which may be filed in respect of item 1 by:

 
(a) the Borrower

 
(b) HPPC

 
3)
Any Stock Powers which may be delivered in respect of item 1 by HPPC.

 
Exhibit E-1 - 1
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
FORM OF DEBTOR-IN-POSSESSION GUARANTY AND COLLATERAL AGREEMENT
 
[to be attached]
 
Exhibit E-2 - 1
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.
Assignor:
   
     
2.
Assignee:
   
   
[and is an Affiliate/Approved Fund of [identify Lender]]
     
3.
Borrower:
Aurora Oil & Gas Corporation
     
4.
Administrative Agent:
BNP Paribas, as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
The Debtor-In-Possession Credit Agreement dated as of October 6, 2009 among the
Borrower, Hudson Pipeline & Processing Co., LLC, the Lenders parties thereto,
BNP Paribas, as Administrative Agent and Issuing Bank, and the other agents
parties thereto
     
6.
Assigned Interest:
 

 
Exhibit F - 1
 
 
 

--------------------------------------------------------------------------------

 
 
Commit Assigned
 
Aggregate Amount of
Loans for all
Lenders/Aggregate
Commitments
   
Amount of
Commitment/Loans
Assigned
   
Percentage Assigned
of Commitment/Loans
       $       $           %      $       $           %      $       $          
%



 
Effective Date:                                , 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
         
By:
   
   
Title:
   
         
ASSIGNEE
     
[NAME OF ASSIGNEE]
       
By:
   
   
Title:
   

 
Exhibit F - 2
 
 
 

--------------------------------------------------------------------------------

 
 
[Consented to and Accepted:
     
BNP Paribas, as Administrative Agent
         
By
  
   
Title:
  
       
By
  
   
Title:
  ]1
         
[Consented to:
     
AURORA OIL & GAS CORPORATION
     
By:
  
 
Name:
  
 
Title:
  ]2
 

 

--------------------------------------------------------------------------------

1 If required pursuant to Section 12.04 of the Credit Agreement.
2 If required pursuant to Section 12.04 of the Credit Agreement.
 
Exhibit F - 3
 
 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
AURORA OIL & GAS CORPORATION DEBTOR-IN-POSSESSION CREDIT AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.             Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any Collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial reports delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
Exhibit F - 4

 
 

--------------------------------------------------------------------------------

 
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.
 
Exhibit F - 5

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
INTERIM ORDER
 
[To be attached]
 
Exhibit G - 1
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
AGREED BUDGET
 
[To be attached]
 
Exhibit H - 1
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.05
 
LITIGATION
 
Frontier Energy LLC v Aurora Energy, Ltd., Case No. 08-995-21-CH, in the Circuit
Court for Charlevoix County, Michigan.
 
Frontier Energy LLC (“Frontier”) is suing Aurora Energy, Ltd. (“Aurora Energy”)
claiming that Aurora Energy has materially breached the lease by failing to
submit to an audit, by failing to operate as reasonably prudent operator, and by
failing to pay all royalties due to Frontier under the lease.  Frontier is
requesting money damages, specific performance and an accounting.


Further, Frontier filed a Supplemental Complaint against Aurora Energy seeking
to recover the cost of the Martindale audit which is approximately
$138,095.  With the cost of the audit, Frontier is seeking more than $1.1
million in damages.


Schedule 7.05 - 1

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.06
 
ENVIRONMENTAL MATTERS
 
In the most recent correspondence with the State of Michigan, Aurora Oil & Gas
Corporation (the “Borrower”) received two letters dated August 19, 2009.  In
these letters, the Michigan Department of Environmental Quality provided the
Borrower with Amended Violation Notices, which required the Borrower to plug
certain producing and shut-in natural gas wells, one (1) Salt Water Disposal
well, remove certain production lines and close a cuttings pit in its Arrowhead,
Tomahawk, Blue Chip, and Gaylord Fishing Club projects.  Certain wells must be
addressed by September 30, 2009 and certain other wells must be addressed by
January 1, 2010.  This amounts to 34 total wells in Michigan with an estimated
plugging and restoration cost of approximately $380,000.  Warnings of
Noncompliance have also been received on nine (9) shut-in natural gas wells in
the State of Indiana, which require the Borrower to plug or temporarily abandon
these wells.  The Borrower is taking action within the required timeline to
temporarily abandon six (6) of the nine (9) wells by October [__], 2009 at a
projected cost of approximately $30,000.  Presently, plans for corrective action
on the remaining three (3) wells are pending further requirements from the State
of Indiana.
 
Additionally, the Borrower’s 25% minority ownership of the Vipont mining
operation under Mine Permit No. S/003/035 presents potential environmental
exposure.  A full environmental assessment has not been completed, but
preliminary assessments have suggested that certain environmental concerns may
represent a maximum liability in excess of $1 million.  In a 1995 report
published by Behre Dolbear, it was reported that “a Superfund investigation was
underway by the Utah Department of Environmental Quality (UDEQ) acting as a
contractor to U.S. Environmental Protection Agency (EPA).  That investigation
was complete in June 1995 and apparently resulted in a recommendation that the
site be scored for possible listing on the National Priorities List.  Such
scoring was apparently not carried out, as that recommendation remains on EPA’s
website.  Although it is possible if conditions at the site were somehow to
worsen or complaints received, the process could be resumed, it seems unlikely
after the passing of 12 years.”
 
Schedule 7.06 - 1 

 

--------------------------------------------------------------------------------

 


SCHEDULE 7.14
 
SUBSIDIARIES AND PARTNERSHIPS
 
Name of Subsidiary
 
Jurisdiction and entity
 
Entity number
         
Aurora Oil & Gas Corporation
 
Utah Corporation
 
608892-0142
         
Celebration Mining Company
 
Washington corporation
 
601525229
         
Aurora Operating, L.L.C. (Aurora Oil & Gas Corporation owns 71%)
 
Michigan limited liability company
 
B71015
         
Hudson Pipeline & Processing Co., LLC (Aurora Oil & Gas Corporation owns 93.6%)
 
Michigan limited liability company
 
B0008T
         
Indiana Royalty Trustory, L.L.C. (Aurora Oil & Gas Corporation owns 51%)
  
Michigan limited liability company
  
B24031

 
Schedule 7.14 - 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.18


GAS IMBALANCES
 
None
 
Schedule 7.18 - 1

 

--------------------------------------------------------------------------------

 


SCHEDULE 7.19
 
MARKETING CONTRACTS
 
None.
 
Schedule 7.19 - 1

 

--------------------------------------------------------------------------------

 


SCHEDULE 7.20
 
SWAP AGREEMENTS


None


Schedule 7.20 - 1

 

--------------------------------------------------------------------------------

 


SCHEDULE 8.13
 
EXISTING ACCOUNTS
 
Bank
 
Account Name
 
Type of Account
         
Charles Schwab & Co.
 
Aurora Oil & Gas Corporation
 
Investment
JPMorgan Chase & Co.
 
Aurora Oil & Gas Corporation
 
Operating/Concentration
JPMorgan Chase & Co.
 
Aurora Oil & Gas Corporation
 
Disbursement
Northwestern Bank
 
Aurora Oil & Gas Corporation
 
Operating/Concentration
Northwestern Bank
 
Aurora Oil & Gas Corporation
 
Disbursement
Northwestern Bank
 
Aurora Oil & Gas Corporation
 
General Checking
Northwestern Bank
 
Aurora Oil & Gas Corporation
 
Money Market
Northwestern Bank
 
Aurora Operating, LLC
 
Operating
Northwestern Bank
 
Celebration Mining Company
 
Operating
Charles Schwab & Co.
 
Hudson Pipeline & Processing Co., LLC
 
Investment
JPMorgan Chase & Co.
 
Hudson Pipeline & Processing Co., LLC
 
Operating
National City
  
Indiana Royalty Trustory, LLC
  
Operating

 
Schedule 8.13 - 1

 

--------------------------------------------------------------------------------

 


SCHEDULE 9.02
 
DEBT


1.  Pre-Petition First Lien Credit Agreement (as amended on June 12, 2008, and
February 12, 2009).


2.  Certain indebtedness related to the Settlement Amount of Early Termination
of all outstanding transactions under the 1992 ISDA Master Agreement between BNP
Paribas and Aurora Oil & Gas Corporation, dated as of February 21, 2006.


3.  Pre-Petition Second Lien Credit Agreement (as amended on June 12, 2008).


4.  Promissory Note, dated September 19, 2005 (as amended on February 14, 2008
and May 26, 2009) by and between Aurora Oil & Gas Corporation, as borrower, and
Northwestern Bank, as lender.


5.  Irrevocable Letter of Credit, dated December 1, 2006, and renewed annually
thereafter, provided by Northwestern Bank in favor of the Utah Division of Oil,
Gas and Mining on behalf of Aurora Oil & Gas Corporation, related to the Vipont
mining operation under Mine Permit No. S/003/035 which is owned by Celebration
Mining Company, a subsidiary owned 100% by Aurora Oil & Gas Corporation.


Schedule 9.02 - 1

 

--------------------------------------------------------------------------------

 


SCHEDULE 9.03
 
LIENS
 
None
 
Schedule 9.03 - 1

 

--------------------------------------------------------------------------------

 


SCHEDULE 9.05
 
INVESTMENTS
 
None
 
Schedule 9.05 - 1

 

--------------------------------------------------------------------------------

 


SCHEDULE 9.17
 
EXCEPTIONS TO PROHIBITED CONTRACTS
 
None
 
Schedule 9.17 - 1

 

--------------------------------------------------------------------------------

 